





STOCKHOLDERS AGREEMENT
dated as of August 17, 2016
among
UNITED INSURANCE HOLDINGS CORP.
and
THE STOCKHOLDERS NAMED HEREIN







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
Section
1.1    Definitions...............................................................................................................
2
Section 1.2    Other Definitional
Provisions...................................................................................
8


ARTICLE II

REPRESENTATIONS AND WARRANTIES; DISTRIBUTION
Section 2.1    Representations and Warranties of the
Corporation................................................ 9
Section 2.2    Representations and Warranties of the Peed
Stockholder....................................... 10
Section 2.3    Representations and Warranties of AmCo
Stockholder.......................................... 10
Section
2.4    Distribution............................................................................................................
11
ARTICLE III

CORPORATE GOVERNANCE
Section 3.1    Board
Representation.............................................................................................
11
Section 3.2    Use of
Information.................................................................................................
14
Section 3.3    Strategic Business Development
Committee.......................................................... 15
ARTICLE IV

STANDSTILL; VOTING
Section 4.1    Standstill
Restrictions............................................................................................
15
Section 4.2    Attendance at
Meetings..........................................................................................
17
Section
4.3    Voting....................................................................................................................
18
Section
4.4    Non-Competition...................................................................................................
18
ARTICLE V

TRANSFER RESTRICTIONS
Section 5.1    Transfer
Restrictions..............................................................................................
19
Section 5.2    Legends on Voting Securities; Securities Act
Compliance...................................... 21


    ‑i‑



--------------------------------------------------------------------------------





ARTICLE VI

REGISTRATION RIGHTS
Section 6.1    Shelf
Registration...................................................................................................
22
Section 6.3    Termination of Registration
Obligation.................................................................. 26
Section 6.4    Registration
Procedures.........................................................................................
27
Section 6.5    Underwritten
Offerings..........................................................................................
31
Section 6.6    Registration
Expenses    ...........................................................................................
32
Section 6.7    Indemnification;
Contribution...............................................................................
32
Section 6.8    Indemnification
Procedures...................................................................................
34
Section 6.9    Rule 144; Rule
144A..............................................................................................
35
Section 6.10    Lock-Up
Agreement..............................................................................................
36
ARTICLE VII

MISCELLANEOUS
Section
7.1    Termination............................................................................................................
36
Section
7.2    Expenses................................................................................................................
36
Section
7.3    Amendment...........................................................................................................
36
Section 7.4    Entire Agreement; No Inconsistent
Agreements..................................................... 37
Section
7.5    Headings................................................................................................................
37
Section
7.6    Notices...................................................................................................................
37
Section
7.7    Waiver....................................................................................................................
38
Section 7.8    Binding Effect;
Assignment...................................................................................
38
Section 7.9    No Third Party
Beneficiary.....................................................................................
38
Section
7.10    Counterparts..........................................................................................................
38
Section 7.11    Governing Law and
Jurisdiction.............................................................................
39
Section 7.12    Consent to Jurisdiction and Service of
Process....................................................... 39
Section 7.13    Waiver of Jury
Trial................................................................................................
39
Section 7.14    Specific
Performance.............................................................................................
40
Section
7.15    Severability............................................................................................................
40
Section
7.16    Effectiveness..........................................................................................................
40
Section 7.17    Relationship of the
Parties......................................................................................
40
Section 7.18    Further
Assurances.................................................................................................
40
EXHIBITS


Exhibit A        Form of Director Resignation
Exhibit B        Form of Joinder


SCHEDULE


Schedule 3.1(b)    Approved Stockholder Designee Persons


‑ii‑



--------------------------------------------------------------------------------






STOCKHOLDERS AGREEMENT
This STOCKHOLDERS AGREEMENT is dated as of August 17, 2016 (this “Agreement”),
by and among United Insurance Holdings Corp., a Delaware corporation (the
“Corporation”), RDX Holding, LLC, a Delaware limited liability company (the
“AmCo Stockholder”), R. Daniel Peed, an individual residing in Texas (“Peed”),
and Peed FLP1, Ltd., L.L.P., a Texas limited liability partnership that is
wholly-owned by Peed (collectively with Peed, the “Peed Stockholder”).
R E C I T A L S:
WHEREAS, the Corporation, Kilimanjaro Corp., a North Carolina corporation and
direct wholly-owned subsidiary of the Corporation (“Merger Sub”), Kili LLC a
Delaware limited liability company and a direct wholly-owned subsidiary of the
Corporation (“Merger LLC”), AmCo Holding Company, a North Carolina corporation
(“AmCo”), and the AmCo Stockholder, have, together with the other parties
thereto, entered into that certain Agreement and Plan of Merger, dated as of
August 17, 2016 (the “Merger Agreement”), pursuant to which (a) as of the First
Effective Time, Merger Sub will be merged with and into AmCo in accordance with
the terms and provisions of the Merger Agreement and applicable Law (the
“Merger”) and the separate corporate existence of Merger Sub will cease and AmCo
will continue as the surviving corporation of the Merger as a wholly-owned
subsidiary of the Corporation (the “Surviving Corporation”), and (b) immediately
following the First Effective Time and as of the Second Effective Time, as part
of an integrated plan including the Merger, the Surviving Corporation will be
merged with and into Merger LLC in accordance with the terms and provisions of
the Merger Agreement and applicable Law (the “Second Merger” and, together with
the Merger, the “Mergers”) and the separate corporate existence of the Surviving
Corporation will cease and Merger LLC will continue as the surviving limited
liability company of the Second Merger as a wholly-owned subsidiary of the
Corporation;
WHEREAS, immediately prior to the consummation of the Merger, (a) the AmCo
Stockholder will be the owner of all of the issued and outstanding capital stock
of AmCo and (b) the Peed Stockholder, the other members of the AmCo Stockholder
as of the date of the Merger Agreement and their respective permitted
transferees under the Merger Agreement will be the owners of all of the issued
and outstanding equity interests of the AmCo Stockholder;
WHEREAS, (a) pursuant to the terms of the Merger Agreement, at the First
Effective Time and as a result of the consummation of the Merger, the issued and
outstanding shares of common stock of AmCo will be converted into validly
issued, fully paid and nonassessable shares of common stock, par value $0.0001
per share, of the Corporation (the “Common Stock”) and (b) immediately following
the Closing, the AmCo Stockholder will distribute to the Peed Stockholder and
the other Sole Stockholder Members (as defined in the Merger Agreement) the
shares of Common Stock issued in the Merger;
WHEREAS, the Corporation and the Peed Stockholder desire to establish in this
Agreement certain terms and conditions concerning the Stockholder Shares to be
owned by the


‑1‑



--------------------------------------------------------------------------------





Peed Stockholder as and from the Closing and related provisions concerning the
Peed Stockholder’s relationship with and investment in the Corporation as and
from the Closing; and
WHEREAS, the Corporation and the Peed Stockholder desire to establish in this
Agreement certain rights concerning the offer and sale of the Registrable Shares
by the Peed Stockholder in accordance with the methods of distribution
promulgated under the Securities Act and this Agreement;
WHEREAS, it is a condition to the obligation of the Corporation to consummate
the transactions contemplated by the Merger Agreement that this Agreement be in
full force and effect, and that all representations of the parties hereto be
true and correct in all respects as of the Closing; and
WHEREAS, this Agreement shall take effect at and as of the Closing.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
    
DEFINITIONS
Section 1.1     Definitions. As used in this Agreement, the following terms
shall have the meanings indicated below:
“Affiliate” means, as to any Person, any Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person; provided, that the Peed Stockholder
shall not be deemed to be an Affiliate of the Corporation and vice versa. For
purposes of this definition, “control” has the meaning specified in Rule 405
under the Securities Act.
“Agreement” shall have the meaning set forth in the Preamble.
“AmCo” shall have the meaning set forth in the Recitals.
“AmCo Stockholder” shall have the meaning set forth in the Preamble.
“Beneficially Own” shall have the same meaning as set forth in Rule 13d‑3
promulgated by the SEC under the Exchange Act, except that a Person will also be
deemed to beneficially own (a) all equity securities of the Corporation which
such Person has the right to acquire pursuant to the exercise of any rights in
connection with any securities or any agreement, regardless of when such rights
may be exercised and whether they are conditional, and (b) all equity securities
of the Corporation in which such Person has any economic interest, including,
without limitation, pursuant to a cash settled call option or other derivative
security, contract or instrument


‑2‑



--------------------------------------------------------------------------------





in any way related to the price of any equity securities of the Corporation. For
the avoidance of doubt, (y) all Voting Securities held directly by the Peed
Stockholder or any Permitted Transferee will be deemed to be Beneficially Owned
by such Person regardless of whether such Person has or shares (or is deemed to
have or share) the power to vote or dispose of such Voting Securities, and (z)
the Peed Stockholder shall be deemed to Beneficially Own any Voting Securities
that the Peed Stockholder is entitled to vote under a proxy delivered pursuant
to Section 5.1(f) or the definition of “Permitted Transferee” in the Merger
Agreement. The terms “Beneficially Owned”, “Beneficial Owner” and “Beneficial
Ownership” or any similar term shall have a correlative meaning.
“Board” shall mean, as of any date, the Board of Directors of the Corporation.
“Board Right Period” shall mean the period from the date of the Closing until
the date on which the Board Right Termination Event has occurred.
“Board Right Termination Event” shall be deemed to have occurred with respect to
all Stockholder Designees at such time as the Peed Stockholder (together with
his Affiliates and Permitted Transferees) ceases to own of record or
Beneficially Own Voting Securities representing at least fifteen percent (15%)
of the then issued and outstanding Voting Securities.
“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions are generally authorized
or required by Law or regulation to close in the City of New York, New York.
“Change of Control” shall mean, with respect to any specified Person, any of the
following: (a) the sale, lease, transfer, conveyance or other disposition
(including by way of liquidation or dissolution of such specified Person or one
or more of its Subsidiaries), in a single transaction or in a related series of
transactions, a majority of the assets of such specified Person and its
Subsidiaries, whether individually or taken as a whole, to any other Person (or
Group) which is not, immediately after giving effect thereto, a Subsidiary of
such specified Person; (b) any Person or Group becomes, in a single transaction
or in a related series of transactions, whether by way of purchase, acquisition,
tender, exchange or other similar offer or recapitalization, reclassification,
consolidation, merger, share exchange or other business combination transaction,
the Beneficial Owner of more than fifty percent (50%) of the combined voting
power of the outstanding voting capital stock entitled to vote generally in the
election of directors (or Persons performing a similar function) of such
specified Person; or (c) the consummation of any recapitalization,
reclassification, consolidation, merger, share exchange or other business
combination transaction immediately following which the Beneficial Owners of the
voting capital stock of such specified Person immediately prior to the
consummation of such transaction do not Beneficially Own more than fifty percent
(50%) of the combined voting power of the outstanding voting capital stock
entitled to vote generally in the election of directors (or Persons performing a
similar function) of the entity resulting from such transaction (including an
entity that, as a result of such transaction, owns such specified Person or all
of substantially all of the assets of such specified Person and its
Subsidiaries, taken as a whole, either directly or indirectly through one or
more Subsidiaries of such entity) in substantially the same proportion as their
Beneficial Ownership of the voting capital stock of such specified Person
immediately prior to such transaction.


‑3‑



--------------------------------------------------------------------------------





“Claim Notice” shall have the meaning set forth in Section 6.8(a).
“Claims” shall have the meaning set forth in Section 6.7(a).
“Closing” shall mean the closing of the Mergers pursuant to the terms of the
Merger Agreement.
“Closing Date” shall mean the date on which the Closing occurs.
“Common Stock” shall have the meaning set forth in the Recitals.
“Competition” shall have the meaning set forth in Section 4.4 (a).
“Confidential Information” shall mean any and all confidential or proprietary
information, including business information, intellectual property, know-how,
research and development information, plans, proposals, technical data,
copyright works, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists of the
Corporation or any Subsidiary of the Corporation, including AmCo.
“Corporation” shall have the meaning set forth in the Preamble.
“Deferral Notice” shall have the meaning set forth in Section 6.1(d)(ii).
“Deferral Period” shall have the meaning set forth in Section 6.1(d)(ii).
“Director” shall mean any member of the Board.
“Distribution” shall have the meaning set forth in the Merger Agreement.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
“First Effective Time” shall have the meaning set forth in the Merger Agreement.
“Free Writing Prospectus” shall have the meaning set forth in Section 6.4(a).
“Governmental Authority” means any government or any arbitrator, tribunal or
court of competent jurisdiction, administrative agency or commission or
enforcement body or other governmental or quasi-governmental authority or
instrumentality (in each case whether federal, state, provincial, territorial,
local, foreign, international or multinational).
“Group” shall mean two or more Persons acting together, pursuant to any
agreement, arrangement or understanding, for the purpose of acquiring, holding,
voting or disposing of securities as contemplated by Rule 13d‑5(b) of the
Exchange Act.
“Holdback Period” means ninety (90) days (or such shorter period as the managing
underwriter(s) permit) after the date of the Prospectus supplement filed with
the SEC in connection with a sale of securities under a Registration Statement.


‑4‑



--------------------------------------------------------------------------------





“Indemnifying Party” shall have the meaning set forth in Section 6.8(a).
“L. Peed” shall mean Ms. Leah Peed.
“Laws” means any federal, state, provincial, territorial, local, foreign,
international or multinational treaty, constitution, statute or other law,
ordinance, rule or regulation.
“Merger” shall have the meaning set forth in the Recitals.
“Mergers” shall have the meaning set forth in the Recitals.
“Merger LLC” shall have the meaning set forth in the Recitals.
“Merger Agreement” shall have the meaning set forth in the Recitals.
“Merger Sub” shall have the meaning set forth in the Recitals.
“NASDAQ” shall mean The Nasdaq Global Select Market.
“Nominating Committee” shall have the meaning set forth in Section 3.1(d).
“Organizational Documents” shall mean, with respect to any Person, such Person’s
memorandum and articles of association, articles or certificate of
incorporation, formation or organization, by‑laws, limited liability company
agreement, partnership agreement or other constituent document or documents,
each in its currently effective form as amended from time to time.
“Other Voting Shares” shall mean shares of any class of capital stock of the
Corporation (other than the Common Stock) that are entitled to vote generally in
the election of Directors.
“Peed” shall have the meaning set forth in the Preamble.
“Peed Stockholder” shall have the meaning set forth in the Preamble and, in the
event that any Voting Securities of the Peed Stockholder are Transferred to any
Permitted (other than L. Peed) Transferee in accordance with Section 5.1(f),
such Permitted Transferee.
“Permitted Transferee” of any Person shall mean (a) such Person’s spouse (other
than, in the case of the Peed Stockholder, L. Peed), siblings and/or descendants
(whether natural or adopted), the spouses of such siblings and such descendants,
and the estates of any of the foregoing; (b) any trust established solely for
the benefit of such Person, such Person’s spouse (other than, in the case of the
Peed Stockholder, L. Peed), siblings and/or descendants (whether natural or
adopted), and such siblings’ or such descendants’ spouses (determined ignoring
any remainder or similar interest coming into effect only upon the death of all
such Persons); or (c) any partnerships, corporations or limited liability
companies where the only partners, shareholders or members are the Persons
referred to in the preceding clauses (a) and (b) and the governance documents of
such partnership, corporation or limited liability company contains a
prohibition that is enforced on the


‑5‑



--------------------------------------------------------------------------------





transfer of any partnership interests, shares of capital stock or limited
liability company interests in such partnership, corporation or limited
liability company, respectively, to any Person other than a Person described in
the preceding clauses (a) and (b); or (d) in the case of the Peed Stockholder
and subject to the restrictions set forth in clause (i)(z)(1) of Section 5.1(f),
L. Peed.
“Person” means any individual, firm, corporation, general or limited
partnership, limited liability partnership, firm, company (including any limited
liability company or joint stock company), trust, association, organization,
joint venture, Governmental Authority or other entity.
“Piggyback Registration” shall have the meaning set forth in Section 6.2.
“Piggyback Registration Statement” shall have the meaning set forth in Section
6.2.
“Proceeding” shall have the meaning set forth in Section 7.12.
“Prospectus” shall mean the prospectus or prospectuses (whether preliminary or
final) included in any Registration Statement and relating to Registrable
Shares, as amended or supplemented and including all material, if any,
incorporated by reference in such prospectus or prospectuses.
“Registrable Shares” shall mean, at any time of determination, the Stockholder
Shares.
“Registration Rights Termination Date” shall have the meaning set forth in
Section 6.3.
“Registration Statement” shall mean any registration statement of the
Corporation which covers any of the Registrable Shares pursuant to the
provisions of this Agreement, including any Prospectus, amendments and
supplements to such Registration Statement, including post‑effective amendments,
all exhibits and all documents, if any, incorporated by reference in such
Registration Statement.
“Registration Stockholders” shall have the meaning set forth in Section 6.1(a).
“Representatives” shall, with respect to any Person, mean any officer, director
and/or employee of such Person or any financial advisor, attorney, accountant or
other agent, advisor or representative of such Person; provided, however, that,
with respect to the Peed Stockholder, no underwriter, broker‑dealer or placement
agent shall be deemed to be a Representative of the Peed Stockholder solely as a
result of such underwriter, broker‑dealer or placement agent participating in
the distribution of any Registrable Shares, unless such underwriter,
broker‑dealer or placement agent is otherwise an Affiliate of the Peed
Stockholder.
“Restricted Period” shall have the meaning set forth in Section 4.4(a).
“Rule 415 Limitation” shall have the meaning set forth in Section 6.1(a).
“Sales Process” shall have the meaning set forth in Section 4.1(b).


‑6‑



--------------------------------------------------------------------------------





“SEC” shall mean the United States Securities and Exchange Commission.
“Second Effective Time” shall have the meaning set forth in the Merger
Agreement.
“Second Merger” shall have the meaning set forth in the Recitals.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Selling Expenses” shall have the meaning set forth in Section 6.6.
“Shelf Registration” shall have the meaning set forth in Section 6.1(a).
“Shelf Registration Period” shall have the meaning set forth in Section 6.1(b).
“Sole Stockholder Members” shall have the meaning set forth in the Merger
Agreement.
“Standstill Period” shall mean the period commencing on the Closing Date and
ending on the first date after the Closing Date on which the Peed Stockholder
(together with his Affiliates and Permitted Transferees) ceases to Beneficially
Own Voting Securities representing at least fifteen percent (15%) of the Voting
Securities outstanding at such time.
“Stockholder Designees” shall have the meaning set forth in Section 3.1(b).
“Stockholder Shares” shall mean (a) all Common Stock Beneficially Owned by the
Peed Stockholder on the Closing Date immediately after giving effect to the
Closing, and (b) all equity securities of the Corporation issued to the Peed
Stockholder in respect of any such Common Stock or into which any such Common
Stock shall be converted or exchanged in connection with stock splits, reverse
stock splits, stock dividends or distributions, combinations or any similar
recapitalizations, reclassifications or capital reorganizations occurring after
the date of this Agreement. For the avoidance of doubt, Stockholder Shares shall
include any of the foregoing equity securities of the Corporation specified in
clause (a) or (b) of the immediately preceding sentence that are Beneficially
Owned by a Permitted Transferee following the Closing Date.
“Subsidiary” shall mean, of a specified Person, any other Person (a) an amount
of the voting securities, other voting ownership or voting partnership interests
of which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, fifty percent
(50%) or more of the equity interests of which) is owned directly or indirectly
by such first Person or (b) of which the specified Person controls the
management.
“Surviving Corporation” shall have the meaning set forth in the Recitals.
“Transfer” shall mean any direct or indirect sale, transfer, assignment, pledge,
hypothecation, mortgage, license, gift, creation of a security interest in or
lien on, encumbrance or other disposition to any Person, including those by way
of hedging or derivative transactions. The term “Transferred” shall have a
correlative meaning.


‑7‑



--------------------------------------------------------------------------------





“Valid Business Reason” shall have the meaning set forth in Section 6.1(d).
“Voting Securities” shall mean (a) Common Stock, (b) Other Voting Shares and
(c) all equity securities of the Corporation in respect of any such Common Stock
or Other Voting Shares or into which any such Common Stock or Other Voting
Shares shall be converted or exchanged in connection with stock splits, reverse
stock splits, stock dividends or distributions, combinations or any similar
recapitalizations, reclassifications or capital reorganizations occurring after
the date of this Agreement. For the avoidance of doubt, Voting Securities shall
include any of the foregoing equity securities of the Corporation specified in
clause (a) or (b) of the immediately preceding sentence that are Beneficially
Owned by a Permitted Transferee following the Closing Date.
Section 1.2    Other Definitional Provisions. Except as expressly set forth in
this Agreement or unless the express context otherwise requires:
(a)    the words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;
(b)    terms defined in the singular shall have a comparable meaning when used
in the plural, and vice versa;
(c)    the terms “Dollars” and “$” mean United States Dollars;
(d)    references herein to a specific Section shall refer to Sections of this
Agreement;
(e)    wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”
and such words shall not be construed to limit any general statement to the
specific or similar items or matters immediately following such words;
(f)    references herein to any gender shall include each other gender;
(g)    references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns;
provided, however, that nothing contained in this clause (g) is intended to
authorize any assignment or transfer not otherwise permitted by this Agreement;
(h)    references herein to any contract or agreement (including this Agreement)
mean such contract or agreement as amended, supplemented or modified from time
to time in accordance with the terms thereof;
(i)    with respect to the determination of any period of time, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”;


‑8‑



--------------------------------------------------------------------------------





(j)    references herein to any Law or any license mean such Law or license as
amended, modified, codified, reenacted, supplemented or superseded in whole or
in part, and in effect from time to time;
(k)    references herein to any Law shall be deemed also to refer to all rules
and regulations promulgated thereunder;
(l)    when calculating the number of days before which, within which or
following which any act is to be done or any step is to be taken pursuant to
this Agreement, the initial reference date in calculating such number of days
shall be excluded; provided, if the last day of the applicable number of days is
not a Business Day, the specified period in question shall end on the next
succeeding Business Day;
(m)    for purposes of any calculation hereunder, the number of Voting
Securities then outstanding shall be the number most recently identified by the
Corporation as outstanding in any filing of the Corporation made with the SEC
after the date of this Agreement under the Exchange Act or the Securities Act;
and
(n)    each of the Corporation and the Peed Stockholder have participated
jointly in the negotiation and drafting of this Agreement and, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as jointly drafted by such parties and no presumption or burden of
proof shall arise favoring or disfavoring any such party by virtue of the
purported authorship of any provision of this Agreement.
ARTICLE II
    
REPRESENTATIONS AND WARRANTIES; DISTRIBUTION
Section 2.1    Representations and Warranties of the Corporation. The
Corporation represents and warrants to the Peed Stockholder as of the date
hereof and as of the Closing that:
(a)    The Corporation is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Delaware.
(b)    The Corporation has all requisite corporate authority and power to
execute, deliver and perform its obligations under this Agreement. This
Agreement and the performance by the Corporation of the obligations contemplated
hereby have been duly and validly authorized by all necessary corporate action
on the part of the Corporation and no other corporate proceedings on the part of
the Corporation are necessary to authorize the execution and delivery of this
Agreement or the performance of its obligations hereunder. This Agreement has
been duly executed and delivered by the Corporation and, assuming that this
Agreement constitutes the legal, valid and binding obligation of the other
parties hereto, constitutes the legal, valid and binding obligation of the
Corporation, enforceable against the Corporation in accordance with its terms,
except to the extent that the enforceability thereof may be limited by (i)
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws from time to time in effect


‑9‑



--------------------------------------------------------------------------------





affecting generally the enforcement of creditors’ rights and remedies and (ii)
general principles of equity.
(c)    The execution and delivery of this Agreement by the Corporation and the
performance by the Corporation of its obligations hereunder (i) do not result in
any violation of the certificate of incorporation or by-laws or other
constituent documents of the Corporation, and (ii) do not conflict with, or
result in a breach of any of the terms or provisions of, or result in the
creation or acceleration of any obligations under, or constitute a default under
any agreement or instrument to which the Corporation is a party or by which it
is bound or to which its properties may be subject and (iii) do not violate any
existing applicable Law, rule, regulation, judgment, order or decree of any
Governmental Authority having jurisdiction over the Corporation or any of its
properties.
Section 2.2    Representations and Warranties of the Peed Stockholder. The Peed
Stockholder represents and warrants to the Corporation severally, and not
jointly, as of the date hereof and as of the Closing that:
(a)    This Agreement and the performance by the Peed Stockholder of his or its
obligations contemplated hereby have been duly and validly authorized by all
necessary action on the part of the Peed Stockholder and no other proceedings on
the part of the Peed Stockholder is necessary to authorize the execution and
delivery of this Agreement or the performance of his or its obligations
hereunder. This Agreement has been duly executed and delivered by the Peed
Stockholder and, assuming that this Agreement constitutes the legal, valid and
binding obligation of the Corporation, constitutes the legal, valid and binding
obligation of the Peed Stockholder enforceable against the Peed Stockholder in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by (i) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar Laws from time to time in effect affecting
generally the enforcement of creditors’ rights and remedies and (ii) general
principles of equity.
(b)    The execution and delivery of this Agreement by the Peed Stockholder and
the performance by the Peed Stockholder of his or its obligations hereunder (i)
do not conflict with, or result in a breach of any of the terms or provisions
of, or result in the creation or acceleration of any obligations under, or
constitute a default under any agreement or instrument to which the Peed
Stockholder is a party or by which the Peed Stockholder is bound or to which
his, her or its properties may be subject and (ii) do not violate any existing
applicable Law, rule, regulation, judgment, order or decree of any Governmental
Authority having jurisdiction over the Peed Stockholder or any of his or its
properties.
(c)    Except for the Common Stock to be issued pursuant to the Merger
Agreement, the Peed Stockholder does not Beneficially Own any Voting Securities.
Section 2.3    Representations and Warranties of AmCo Stockholder. The AmCo
Stockholder represents and warrants to the Corporation as of the date hereof and
as of the Closing that:
(a)    The AmCo Stockholder is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware.


‑10‑



--------------------------------------------------------------------------------





(b)    The AmCo Stockholder has all requisite limited liability company
authority and power to execute, deliver and perform its obligations under this
Agreement. This Agreement and the performance by the AmCo Stockholder of the
obligations contemplated hereby have been duly and validly authorized by all
necessary limited liability company action on the part of the AmCo Stockholder
and no other limited liability company proceedings on the part of the AmCo
Stockholder are necessary to authorize the execution and delivery of this
Agreement or the performance of its obligations hereunder. This Agreement has
been duly executed and delivered by the AmCo Stockholder and, assuming that this
Agreement constitutes the legal, valid and binding obligation of the other
parties hereto, constitutes the legal, valid and binding obligation of the AmCo
Stockholder, enforceable against the AmCo Stockholder in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
(i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws from time to time in effect affecting generally the
enforcement of creditors’ rights and remedies and (ii) general principles of
equity.
(c)    The execution and delivery of this Agreement by the AmCo Stockholder and
the performance by the AmCo Stockholder of its obligations hereunder (i) do not
result in any violation of the certificate of formation and limited liability
company agreement or other constituent documents of the AmCo Stockholder, and
(ii) do not conflict with, or result in a breach of any of the terms or
provisions of, or result in the creation or acceleration of any obligations
under, or constitute a default under any agreement or instrument to which the
AmCo Stockholder is a party or by which it is bound or to which its properties
may be subject and (iii) do not violate any existing applicable Law, rule,
regulation, judgment, order or decree of any Governmental Authority having
jurisdiction over the AmCo Stockholder or any of its properties.
Section 2.4    Distribution. Immediately following the Closing, the AmCo
Stockholder shall effect the Distribution (as defined in the Merger Agreement)
in accordance with the terms of the Merger Agreement.
ARTICLE III
    
CORPORATE GOVERNANCE
Section 3.1    Board Representation
(a)    Contemporaneously with the Closing, the Board shall (i) increase the
number of Directors that comprise the entire Board from seven (7) directors to
ten (10) directors, (ii) subject to the terms of this Article III, appoint as
directors the three individuals designated by the Peed Stockholder pursuant to
Section 7.16 of the Merger Agreement (each of whom shall be considered a
Stockholder Designee for all purposes of this Agreement) and (iii) appoint Peed
as the Non-Executive Vice Chairman of the Board; provided, however, that each
Stockholder Designee shall satisfy the applicable requirements set forth in
Section 3.1(c).
(b)    During the Board Right Period, the Peed Stockholder shall have the right
to designate up to three individuals (each, a “Stockholder Designee”), who may
include Peed, to be


‑11‑



--------------------------------------------------------------------------------





members of the Board. In the event that the Corporation at any time or from time
to time increases or decreases the size of the Board, (i) the number of
Stockholder Designees that the Peed Stockholder is entitled to designate shall
be increased or decreased proportionately as the case may be (rounding up to the
nearest whole number); provided that if the size of the Board is decreased to
seven individuals, the Peed Stockholder shall only have the right to designate
two Stockholder Designees; (ii) if the size of the Board is increased, such
increase will not affect the tenure, term or other rights to serve as a member
of the Board of any Stockholder Designee then serving on the Board, and (iii) if
the size of the Board is decreased such that the number Stockholder Designees
that the Peed Stockholder is entitled to designate is decreased, then the Peed
Stockholder shall cause one or more Stockholder Designees then serving on the
Board to resign from the Board so that the number of Stockholder Designees
serving on the Board equals the number of Stockholder Designees that the Peed
Stockholder is entitled to designate following such decrease in the size of the
Board.
(c)    Any person designated by the Peed Stockholder as a Stockholder Designee
(i)(A) shall not be a person that would be required to disclose any information
pursuant to Item 2(d) or (e) of Schedule 13D if such Stockholder Designee were
the “person filing” such Schedule 13D, (B) shall not have engaged in a proxy
contest or other activist campaign and (C) shall not be an employee, director or
5.0% or greater equity holder of any Person that is in Competition with the
Corporation or any of its Subsidiaries, (ii) shall not be prohibited or
disqualified from serving as a director of a public company pursuant to any
applicable rule or regulation of the SEC or NASDAQ or pursuant to applicable Law
(including applicable insurance Laws), (iii) shall, prior to his or her
appointment to the Board, provide an executed resignation letter in
substantially the form set forth in Exhibit A hereto automatically resigning
from the Board and from any committees or subcommittees of the Board or the
Corporation to which he or she is then appointed or on which he or she is then
serving upon the occurrence of the Board Right Termination Event, in the event
that he or she no longer meets the qualifications set forth in this Section
3.1(c) and (iv) other than the Peed Stockholder, shall qualify as an
“independent director” (as defined in Rule 5605(a)(2) of the NASDAQ Listing
Rules, or any successor rule thereto, as amended).
(d)    During the Board Right Period, the Corporation shall use its reasonable
best efforts to procure, at each annual general meeting of stockholders of the
Corporation occurring during the Board Right Period at which the term of an
applicable Stockholder Designee will expire in accordance with the Corporation’s
Organizational Documents, the election or re‑election, as the case may be, of
the Stockholder Designees, including by (i) nominating such Stockholder
Designees for election to serve as Directors as provided in this Agreement,
(ii) subject to compliance by the Peed Stockholder with Section 3.1(f),
including such nomination and other required information regarding such
Stockholder Designee in the Corporation’s proxy materials for such meeting of
stockholders and (iii) soliciting or causing the solicitation of proxies in
favor of the election of such Stockholder Designees as Directors, for a term
expiring at the next annual general meeting of stockholders of the Corporation,
or at such earlier time, if any, as any Stockholder Designee may resign, retire,
die or be removed (for any reason) as a Director (other than upon the occurrence
of the Board Right Termination Event). Notwithstanding the foregoing, the
Corporation shall not be obligated to nominate or to use its reasonable best
efforts to cause to be elected as a Director any Stockholder Designee (1) who in
the reasonable judgment (including with respect to applicable fiduciary duties)
of the Nominating and Corporate Governance Committee of the Board (the


‑12‑



--------------------------------------------------------------------------------





“Nominating Committee”) fails to satisfy (i) the requirements set forth in
Section 3.1(c) or (ii) the requirements set forth in the Corporation’s
Organizational Documents, Corporate Governance Guidelines and Code of Conduct
and Ethics included in the Investor Relations – Corporate Overview section of
the Corporation’s website (located at http://www.upcinsurance.com) as in effect
(and as may be amended and amended and restated) from time to time, or because
the Nominating Committee determines that recommending such Stockholder Designee
for nomination for election as a Director would be reasonably likely to be
inconsistent with its fiduciary obligations, or (2) if the Board reasonably
determines that recommending such Stockholder Designee for election as a
Director would be inconsistent with its fiduciary obligations; provided that if
the Nominating Committee determines not to recommend a Stockholder Designee to
the Board because the Nominating Committee determines such Stockholder Designee
fails to meet the qualifications set forth above or because the Nominating
Committee reasonably determines that recommending such Stockholder Designee for
nomination for election as a Director would be inconsistent with its fiduciary
obligations or if the Board determines not to nominate such Stockholder Designee
for election to the Board because it has reasonably determined that recommending
such Stockholder Designee for nomination for election as a Director would be
inconsistent with its fiduciary obligations, the Peed Stockholder shall be
entitled to designate another natural person as a replacement Stockholder
Designee (subject to compliance with the terms of this Article III with respect
to such Stockholder Designee), and the Corporation shall (subject to the terms
and conditions of this Section 3.1) use its reasonable best efforts to cause
such Stockholder Designee to be elected or appointed to the Board.
(e)    In furtherance of, and not in limitation to, the Peed Stockholder’s
rights in this Section 3.1, during the Board Right Period, (i) the Peed
Stockholder shall have the right (but not the obligation), upon written notice
to the Corporation as provided in Section 3.1(f), to designate a Stockholder
Designee to replace any Stockholder Designee who shall have resigned, retired,
died or been removed from office (for any reason) (other than upon the
occurrence of the Board Right Termination Event) or who, following the voting of
stockholders at a meeting of stockholders of the Corporation shall have failed
to be elected or re‑elected, as the case may be, by the requisite vote of the
Corporation’s stockholders; and (ii) subject to the provisions of this Article
III, the Corporation shall promptly following the receipt of written notice from
the Peed Stockholder as contemplated above following the resignation,
retirement, death or removal from office of such Stockholder Designee, appoint
such replacement Stockholder Designee to serve on the Board; provided, that the
Board shall not be obligated to appoint such Stockholder Designee unless the
Peed Stockholder or such Stockholder Designee has delivered to the Board the
information that would be required to be delivered pursuant to Section
3.1(f)(ii) if such Stockholder Designee were up for election.
(f)    Not less than ninety (90) days prior to the anniversary of the prior
year’s annual general meeting of stockholders of the Corporation occurring
during the Board Right Period at which one or more Stockholder Designees are to
be elected, the Peed Stockholder shall (i) notify the Corporation in writing of
the name of the Stockholder Designees to be nominated for election at such
meeting and (ii) provide, or cause such Stockholder Designees to provide, to the
Corporation, all information concerning the Stockholder Designees and his or her
nomination to be elected as Directors at such meeting as shall reasonably be
required by the Corporation’s standard director


‑13‑



--------------------------------------------------------------------------------





and officer questionnaire (including any reasonable follow-up requests by the
Corporation for additional information).
(g)    During the Board Right Period, the Corporation agrees that any
Stockholder Designee serving as a Director shall be entitled to the same rights,
privileges and compensation applicable to all other non‑employee Directors
generally or to which all such non‑employee Directors are entitled, including
any rights with respect to indemnification arrangements, directors and officers
insurance coverage and other similar protections and expense reimbursement
rights.
(h)    The Peed Stockholder acknowledges that the Board may from time to time
establish procedures that the Board reasonably determines are appropriate to
address any conflicts of interest that a Stockholder Designee may have,
including as a result of such person’s service in any capacity at AmRisc, LLC or
any of its Affiliates.
(i)    Notwithstanding anything in this Agreement to the contrary, the
Corporation will not be obligated to take any action in respect of any
Stockholder Designee pursuant to Section 3.1(d) or Section 3.1(e) until the Peed
Stockholder provides, or causes to be provided, in all material respects, the
notice and information required by Section 3.1(f).
(j)    Notwithstanding anything to the contrary in this Agreement, each
Stockholder Designee (including Peed), during the term of any service as a
Director, shall not be prohibited from acting in his or her capacity as a
Director and complying with his or her fiduciary duties as a Director.
Section 3.2    Use of Information.
(a)    The Peed Stockholder shall hold, and shall cause the Stockholder
Designees, his or its Affiliates and his or its Representatives who receive any
Confidential Information directly or indirectly from or on behalf of the Peed
Stockholder or the Corporation (including, without limitation, any Director of
the Corporation) to hold, in strict confidence any and all Confidential
Information concerning or related to the Corporation or any Subsidiary of the
Corporation (including AmCo), except to the extent that such Confidential
Information (i) is or becomes generally available to the public, other than as a
result of a disclosure by the Peed Stockholder, the Stockholder Designees or
their Affiliates or Representatives in violation of this Section 3.2(a), or (ii)
is or becomes available to the Peed Stockholder on a non-confidential basis from
another Person who is not known to the Peed Stockholder to be bound by a
confidentiality agreement with the Corporation or any Subsidiary of the
Corporation (including the AmCo). In the event that the Peed Stockholder, the
Stockholder Designees, or any of his or its respective Affiliates or
Representatives is required by Law to disclose any Confidential Information,
such person shall promptly notify the Corporation in writing so that the
Corporation may, at its own cost and expense, seek a protective order and/or
other motion filed to prevent the production or disclosure of Confidential
Information. If such motion has been denied, then such person may disclose only
such portion of the Confidential Information which is required by Law to be
disclosed; provided, that (A) such person shall use commercially reasonable
efforts to preserve the confidentiality of the remainder of the Confidential
Information and (B) such person shall not oppose any motion for confidentiality
brought by the Corporation in accordance with this Section 3.2(a). For the
avoidance of doubt, the Peed Stockholder will continue to be bound by his


‑14‑



--------------------------------------------------------------------------------





and its obligations pursuant to this Section 3.2(a) for any Confidential
Information that is not required to be disclosed pursuant to the immediately
preceding sentence above, or that has been afforded protective treatment
pursuant to such motion.
(b)    The Peed Stockholder shall not, and shall cause his or its
Representatives and Affiliates not to, use material non‑public information
obtained at any meetings of the Board or Board committees in a manner prohibited
by applicable Law, including trading any securities of the Corporation while in
possession of such material non‑public information to the extent such trading
would violate applicable Law. The Peed Stockholder shall be responsible for any
breach of this Agreement by any of his Representatives and Affiliates.
Section 3.3    Strategic Business Development Committee. At or promptly
following the Closing, the Corporation shall form a Strategic Business
Development Committee (which shall not be a committee of the Board), which shall
initially consist of Peed (as its Chairman), Gregory Branch, John Forney and
Andy Gray. The committee shall have the authority to review and make
recommendations to the Board with respect to potential mergers, acquisitions and
other similar activities of the Corporation (subject to customary conflicts of
interest and confidentiality policies established by the Board).
ARTICLE IV
    
STANDSTILL; VOTING
Section 4.1    Standstill Restrictions.
(a)    During the Standstill Period, the Peed Stockholder shall not, and shall
cause each of his Affiliates not to, directly or indirectly, alone or in concert
with any other Person, except with the consent or approval of the Board or as
expressly set forth in this Section 4.1 or Section 5.1(f)(iii):
(i)    purchase or cause to be purchased or otherwise acquire or agree to
acquire Beneficial Ownership of (A) any Voting Securities other than the
Stockholder Shares or (B) any other securities issued by the Corporation, in
each case other than any such Voting Securities or other securities that the
Corporation knowingly issues directly to the Peed Stockholder or his Affiliates
known by the Corporation to be his Affiliates (including but not limited to in
connection with services as an officer or director of the Corporation) with the
consent or approval of a majority of the full Board (for the avoidance of doubt
securities issued in an underwritten transaction shall not be considered issued
directly by the Corporation);
(ii)    participate in, publicly propose or publicly offer any effort to acquire
the Corporation or any of its Subsidiaries or any assets or operations of the
Corporation or any of its Subsidiaries;
(iii)    seek to or knowingly induce any third party to propose, offer or
participate in any effort to acquire Beneficial Ownership of Voting Securities
(other than the Stockholder


‑15‑



--------------------------------------------------------------------------------





Shares as and to the extent permitted in accordance with Article V) (for the
avoidance of doubt, enhancing the operations of the Company shall not in and of
itself be considered a violation of this clause (iii))
(iv)    participate in, publicly propose or publicly offer any tender offer,
exchange offer, merger, acquisition, share exchange or other business
combination or Change of Control transaction involving the Corporation or any of
its Subsidiaries, or any recapitalization, restructuring, liquidation,
disposition, dissolution or other extraordinary transaction involving the
Corporation, any of its Subsidiaries or any material portion of their
businesses;
(v)    seek to call, request the call of, or call a special meeting of the
stockholders of the Corporation, make or seek to make a stockholder proposal
(whether pursuant to Rule 14a-8 under the Exchange Act or otherwise) at any
meeting of the stockholders of the Corporation or in connection with any action
by consent in lieu of a meeting, or make a request for a list of the
Corporation’s stockholders;
(vi)    (A) seek election to the Board or seek to place a Director or seek the
removal of any Director (in each case other than as expressly contemplated by
this Agreement), or (B) otherwise acting alone or in concert with others seek to
control or influence the governance or policies of the Corporation (except, in
the case of this clause (B), in his capacity as a member of the Board);
(vii)    solicit proxies, designations or written consents of stockholders, or
conduct any binding or nonbinding referendum with respect to Voting Securities,
or make or in any way participate in any “solicitation” of any “proxy” within
the meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act (but
without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv) from the
definition of “solicitation”) to vote any Voting Securities with respect to any
matter, or become a participant in any contested solicitation for the election
of directors with respect to the Corporation (as such terms are defined or used
in the Exchange Act and the rules promulgated thereunder), other than
solicitations or acting as a participant in support of the voting obligations of
the Peed Stockholder pursuant to Section 4.3;
(viii) make or issue or cause to be made or issued any public disclosure,
announcement or statement (including without limitation the filing of any
document or report with the SEC or any other governmental agency or any
disclosure to any journalist, member of the media or securities analyst) (A) in
support of any solicitation described in clause (vii) above (other than
solicitations on behalf of the Board), (B) in support of any matter described in
clause (v) above, (C) concerning any potential matter described in clause (iv)
above or (D) negatively or disparagingly commenting about the Corporation or any
of the Corporation’s directors, officers, key employees, businesses, operations
or strategic plans or strategic directions;
(ix)    form, join, or in any other way participate in, a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the


‑16‑



--------------------------------------------------------------------------------





Exchange Act with respect to the Voting Securities, or deposit any Voting
Securities in a voting trust or similar arrangement, or subject any Voting
Securities to any voting agreement or pooling arrangement, or grant any proxy,
designation or consent with respect to any Voting Securities (other than to a
designated representative of the Corporation pursuant to a proxy or consent
solicitation on behalf of the Board);
(x)    publicly disclose, or cause or facilitate the public disclosure
(including without limitation the filing of any document or report with the SEC
or any other governmental agency or any disclosure to any journalist, member of
the media or securities analyst) of, any intent, purpose, plan or proposal to
obtain any waiver, consent under, or amendment of, any of the provisions of
Sections 4.1, 4.2 or 4.3, or otherwise (A) seek in any manner to obtain any
waiver, consent under, or amendment of, any provision of this Agreement or (B)
bring any action or otherwise act to contest the validity or enforceability of
Sections 4.1, 4.2 or 4.3 or seek a release from the restrictions or obligations
contained in Sections 4.1, 4.2 or 4.3; or
(xi)    enter into any discussions, negotiations, agreements or understandings
with any Person with respect to the foregoing, or advise, assist, encourage,
support, provide financing to or seek to persuade others to take any action with
respect to any of the foregoing, or act in concert with others or as part of a
group (within the meaning of Section 13(d)(3) of the Exchange Act) with respect
to any of the foregoing.
(b)    This Section 4.1 shall not, in any way, prevent, restrict, encumber or
limit (i) the Peed Stockholder and his Affiliates from (A) exercising their
respective rights, performing their respective obligations or otherwise
consummating the transactions contemplated by this Agreement and the Merger
Agreement, in each case in accordance with the terms hereof or thereof, (B) if
the Board has previously authorized or approved the solicitation by the
Corporation of bids or indications of interest in the potential acquisition of
the Corporation or any of its assets or operations by auction or other sales
process (each, a “Sales Process”), participating in such Sales Process in
accordance with the procedures established by the Board and, if selected as the
successful bidder by the Corporation, completing the acquisition contemplated
thereby; provided, that, unless this Agreement has terminated, the Peed
Stockholder and his Affiliates shall otherwise remain subject to the provisions
of this Section 4.1 in all respects during and following the completion of the
Sales Process, (C) engaging in confidential discussions with the Board or any of
its members regarding a private proposal by the Peed Stockholder to acquire
assets of the Corporation or a material portion of the outstanding shares of
capital stock of the Corporation, provided, that the Peed Stockholder may only
take the actions contemplated by this Section 4.1(b) if he and his Affiliates do
not (and are not required to) publicly disclose any such matters and such
actions shall not require the Corporation to make any public disclosure of such
matters prior to the announcement of a definitive agreement, or (D) voting or
transferring the Stockholder Shares or other Voting Securities in any manner not
otherwise specifically prohibited by this Agreement, or (ii) any Stockholder
Designee then serving as a Director from acting as a Director or exercising and
performing his or her duties (fiduciary and otherwise) as a Director in
accordance with the Corporation’s Organizational Documents, all codes and
policies of the Corporation and all Laws,


‑17‑



--------------------------------------------------------------------------------





rules, regulations and codes of practice, in each case as may be applicable and
in effect from time to time.
Section 4.2    Attendance at Meetings. For so long as the Peed Stockholder
(together with his Affiliates and Permitted Transferees) Beneficially Owns
Voting Securities representing at least fifteen percent (15%) of the Voting
Securities outstanding at such time, the Peed Stockholder shall cause all Voting
Securities then Beneficially Owned by the Peed Stockholder to be present, in
person or by proxy, at any meeting of the stockholders of the Corporation
occurring at which an election of Directors is to be held, so that all such
Voting Securities shall be counted for the purpose of determining the presence
of a quorum at such meeting.
Section 4.3    Voting. Subject to Section 4.1, from and after the Closing until
the earlier of (a) the fifth (5th) year anniversary of the Closing Date and (b)
the date that the Peed Stockholder Beneficially Owns less than twenty-five
percent (25%) of the outstanding Voting Securities, (i) the Peed Stockholder
shall be entitled to vote (and cause to be voted) Voting Securities then
Beneficially Owned by the Peed Stockholder representing up to twenty five
percent (25%) of the outstanding Voting Securities of the Corporation in his
sole discretion with respect to any business or proposal on which the
stockholders of the Corporation are entitled to vote and (ii) the Peed
Stockholder shall vote and cause to be voted all other Voting Securities then
Beneficially Owned by the Peed Stockholder in proportion to the votes cast with
respect to the Voting Securities not Beneficially Owned by the Peed Stockholder
or any of his Affiliates with respect to any business or proposal on which the
stockholders of the Corporation are entitled to vote; provided, at any time in
which the Peed Stockholder has the right to designate the Stockholder Designees
pursuant to Section 3.1, the Peed Stockholder shall have the right to vote (or
cause to be voted) all of the Voting Securities then Beneficially Owned by the
Peed Stockholder in favor of the election of the Stockholder Designees nominated
and recommended by the Board for election or re-election to the Board.
Section 4.4    Non-Competition.
(a)    Until such date that is five years from the Closing Date (the “Restricted
Period”), the Peed Stockholder agrees that he shall not, and he shall cause his
Affiliates not to, engage, directly or indirectly (whether as an officer,
director, securityholder, owner, co-owner, partner, promoter, employee, agent,
independent contractor, representative, consultant, investor, advisor, manager
or otherwise), in any business activities that compete with the business
activities engaged in by AmCo and its subsidiaries as of the date hereof
(“Competition”), provided, for the avoidance of doubt, that being an
securityholder, owner, co-owner, partner or investor in or of or serving as an
officer, director, promoter, employee, agent, independent contractor,
representative, consultant, advisor, manager or otherwise of AmRisc or its
Subsidiaries shall not be considered to be Competition. Notwithstanding anything
to the contrary in this Section 4.4(a), it shall not be a violation of this
Section 4.4(a), and the Peed Stockholder or any of his respective Affiliates
shall not be prohibited in any manner from, but only to the extent consistent
with the Corporation’s Insider Trading Policy, Code of Conduct and Ethics and
any other internal policies governing the ownership of equity securities (to the
extent applicable to the Peed Stockholder), directly or indirectly, acquiring,
holding or otherwise investing in or Beneficially Owning (or causing any of his
Affiliates


‑18‑



--------------------------------------------------------------------------------





to, directly or indirectly, acquire, hold or otherwise invest in or Beneficially
Own) (A) any securities or assets of any Person through any employee benefit
plan or pension plan, (B) securities of any Person engaged in Competition having
less than five percent (5%) of the outstanding voting power of such Person, so
long as neither the Peed Stockholder nor any of his Affiliates control such
Person engaged in Competition, or (C) any securities of any Person or any assets
that, in either case, are disposed of by a Person engaged in Competition in a
divesture or similar transaction where such Person or assets so disposed of by
such Person is not engaged in Competition.
(b)    The covenants contained in this Section 4.4 shall be deemed to apply
separately, not collectively, to each city, county, state and country of any
geographic area in which the Corporation or any of its Subsidiaries (including
AmCo) conducts its respective business and shall be severable as to each such
city, county, state and country of any such geographic area. It is the desire
and intent of the parties hereto that the provisions of this Section 4.4 shall
be enforced to the fullest extent permitted under the Laws and public policies
of each jurisdiction in which enforcement is sought.
(c)    If any court determines that any provision of this Section 4.4 is
unenforceable, such court will have the power to reduce the scope, duration, or
area of the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid, enforceable and reasonable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision, and, in reduced
form, such provision shall be enforceable; provided, that, it is the intention
of the parties hereto that the provisions of this Section 4.4 shall not be
terminated, unless so terminated by a court, but shall be deemed amended only to
the extent required to render them valid and enforceable, and such amendment to
apply only with respect to the operation of this Section 4.4 in the jurisdiction
of the court that has made such adjudication.
(d)    The Peed Stockholder acknowledges and agrees that, in connection with his
duties and relationship with AmCo prior to the Merger, the Peed Stockholder has
had access to, been provided with and/or prepared and created Confidential
Information of AmCo and its business and assets, as well as other business
information and trade secrets belonging to AmCo, and as a condition to the
consummation of the Merger and to enable the Corporation to secure more fully
the benefits of the transactions contemplated by the Merger Agreement, the
Corporation has required that the Peed Stockholder enter into the provisions
contained in this Article IV in order to induce the Corporation to consummate
the Merger, as the Corporation believes that the Peed Stockholder’s agreement to
the provisions contained in this Article IV are important to protect the
goodwill of AmCo and its business.
ARTICLE V
    
TRANSFER RESTRICTIONS


‑19‑



--------------------------------------------------------------------------------





Section 5.1    Transfer Restrictions.
(a)    The right of the Peed Stockholder to Transfer any Voting Securities,
including any Stockholder Shares, is subject to the restrictions set forth in
this Article V. No Transfer of Voting Securities, including any Stockholder
Shares, by the Peed Stockholder may be effected except in compliance with the
restrictions set forth in this Article V and with the requirements of the
Securities Act and any other applicable securities Laws. Any attempted Transfer
in violation of this Agreement shall be of no effect and null and void,
regardless of whether the purported transferee has any actual or constructive
knowledge of the Transfer restrictions set forth in this Agreement, and shall
not be recorded on the stock transfer books of the Corporation.
(b)    Until the one (1) year anniversary of the Closing Date, the Peed
Stockholder shall not Transfer any Voting Securities Beneficially Owned by him
without the prior written consent of the Board (which such consent may be
withheld in the sole discretion of the Board with the Stockholder Designees, in
their capacity as Directors, recusing themselves from such Board determination).
(c)    Subject to this Section 5.1, (i) from the one (1) year anniversary of the
Closing Date and until the three (3) year anniversary of the Closing Date, the
Peed Stockholder may Transfer up to an aggregate of twenty five (25%) of the
Stockholder Shares, in one (1) or more Transfers, without the prior consent of
the Corporation, and (ii) following the three (3) year anniversary of the
Closing Date, the Peed Stockholder may Transfer the remaining Voting Securities
Beneficially Owned by him, in whole or in part from time to time, without the
prior consent of the Board.
(d)    Notwithstanding anything in this Agreement to the contrary, (i) any
Transfer of Voting Securities effected pursuant to a Registration Statement
shall be subject to the requirements of Article VI and (ii) the Peed Stockholder
shall not knowingly Transfer to any Person or Group (whether such Person or
Group is purchasing Voting Securities for its or their own account(s) or as
fiduciary on behalf of one (1) or more accounts) Voting Securities (A) other
than in the case of a Transfer to a Permitted Transferee, that represent more
than four and nine-tenths percent (4.9%) of the Voting Securities then
outstanding in a single Transfer or series of related Transfers; provided, that,
notwithstanding the foregoing, the Peed Stockholder may Transfer Voting
Securities representing more than four and nine-tenths percent (4.9%) of the
Voting Securities then outstanding in a single Transfer or series of related
Transfers in one (1) or more block trades with one (1) or more registered
broker-dealers or (B) to (a) a Person engaged in Competition, or (b) a Person
that has engaged in a proxy contest or other activist campaign (with respect to
the Corporation or any other Person) or who is or has filed a Schedule 13D that
disclosed any plan or proposal with respect to any issuer which plan or proposal
(1) relates to or would result in any of the matters set forth in clauses (b)
through (j) of Item 4 of Schedule 13D and (2) was not authorized or approved by
the board of directors of the issuer or was not entered into pursuant to an
agreement with the issuer. For the avoidance of doubt, none of Section 5.1(b) or
Section 5.1(c) shall apply to, and nothing therein shall directly or indirectly
prohibit, restrict or otherwise limit, to the extent otherwise permitted by Law,
any Transfer of Voting Securities made in accordance with Section 5.1(f).
(e)    Notwithstanding the foregoing, the Peed Stockholder shall not effect any
Transfer of Voting Securities during any Holdback Period to the extent such
Transfer is prohibited


‑20‑



--------------------------------------------------------------------------------





under the terms of the lock-up agreement entered in to with a managing
underwriter as contemplated by Section 6.10.
(f)    Notwithstanding anything to the contrary set forth in Section 5.1(b) or
Section 5.1(c), the Peed Stockholder may, at any time, (i) Transfer some or all
of the Voting Securities to any Permitted Transferee; provided, that, (x) prior
to any such Transfer and except in the case that such Permitted Transferee is L.
Peed, such Permitted Transferee executes and delivers to the Corporation a
joinder to this Agreement in the form attached hereto as Exhibit B; (y) if, at
any time after such Transfer, such Permitted Transferee ceases to qualify as a
Permitted Transferee, the Peed Stockholder shall cause all Voting Securities
held by such Permitted Transferee to be Transferred to a Person that is, at such
time, a Permitted Transferee and that, prior to such Transfer, agrees in writing
to acquire and hold such Transferred Voting Securities subject to and in
accordance with this Agreement as if such Permitted Transferee were the Peed
Stockholder hereunder; and (z) if such Permitted Transferee is L. Peed, (1) such
Transfer (combined with all of the Voting Securities received by L. Peed in the
Distribution and all other Transfers to L. Peed from the Peed Stockholder
(irrespective of whether such Voting Securities are owned by L. Peed as of the
time of the applicable Transfer)) does not in the aggregate represent or result
in the Beneficial Ownership by L. Peed of more than 9.9% of the Voting
Securities of the Corporation; (2) L. Peed grants to the Peed Stockholder an
irrevocable proxy in form and substance reasonably satisfactory to the
Corporation giving the Peed Stockholder the right to vote all of such Voting
Securities during the time that such Voting Securities are held by L. Peed or a
Permitted Transferee of L. Peed; and (3) any Transfer of such Voting Securities
by L. Peed (other than to the Peed Stockholder or to a Permitted Transferee of
L. Peed) will reduce the number of Stockholder Shares that can be transferred by
the Peed Stockholder pursuant to Section 5.1(c); (ii) Transfer the Voting
Securities, in whole or in part, to the Corporation or any Subsidiary of the
Corporation, including pursuant to any redemption, share repurchase program,
self-tender offer or otherwise; or (iii) Transfer the Voting Securities, in
whole or in part, pursuant to any (A) recapitalization, reclassification,
consolidation, merger, share exchange or other business combination transaction
involving the Corporation, or (B) tender, exchange or other similar offer for
any Voting Securities that is commenced by any Person or Group, provided, that
the Board has not publicly recommended that stockholders of the Corporation not
tender their Voting Securities to the Person or Group making such offer.
(g)    Any Transfer of any Voting Securities by L. Peed (other than to the Peed
Stockholder or to a Permitted Transferee of L. Peed) will reduce the number of
Stockholder Shares that can be transferred by the Peed Stockholder pursuant to
Section 5.1(c). The Peed Stockholders shall not revoke or terminate the
irrevocable proxy granted by L. Peed to the Peed Stockholder with respect to the
Voting Securities Beneficially Owned by L. Peed and her Affiliates.
Section 5.2    Legends on Voting Securities; Securities Act Compliance.
(a)    Each share certificate representing Voting Securities shall bear the
following legend (and a comparable notation or other arrangement will be made
with respect to any uncertificated Voting Securities):
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED


‑21‑



--------------------------------------------------------------------------------





UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED. SUCH SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE ISSUER
RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT STATING THAT SUCH
SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SAID ACT.”
(b)    In addition, for so long as any restrictions set forth in Section 5.1
remain in effect, such legend or notation shall also include the following
language:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF
A STOCKHOLDERS AGREEMENT AMONG THE ISSUER AND THE OTHER PARTIES THERETO (AS MAY
BE AMENDED OR AMENDED AND RESTATED FROM TIME TO TIME), A COPY OF WHICH MAY BE
INSPECTED AT THE PRINCIPAL OFFICE OF THE ISSUER OR OBTAINED FROM THE ISSUER
WITHOUT CHARGE.”
(c)    The Peed Stockholder agrees that he will, if reasonably requested by the
Corporation, deliver at the Peed Stockholder’s expense to the Corporation an
opinion of reputable U.S. counsel selected by the Peed Stockholders and
reasonably acceptable to the Corporation, in form and substance reasonably
satisfactory to the Corporation and counsel for the Corporation, that any
Transfer made, other than in connection with an SEC‑registered offering by the
Corporation or pursuant to Rule 144 under the Securities Act or a Transfer to a
Permitted Transferee, does not require registration under the Securities Act.
(d)    At such time all of the Voting Securities Beneficially Owned by the Peed
Stockholder may be freely sold without registration under the Securities Act,
including under Rule 144 without being subject to the volume limitations and
manner of sale restrictions contained therein, the Corporation agrees that it
will promptly after the later of (x) if reasonably requested pursuant to Section
5.1(c), the delivery of the opinion described in such section and (y) in the
case of certificated Voting Securities, the delivery by the Peed Stockholder to
the Corporation or its transfer agent of a certificate or certificates (in the
case of a Transfer, in the proper form for Transfer) representing such Voting
Securities issued with the legend set forth in Section 5.2(a), deliver or cause
to be delivered to the Peed Stockholder a replacement stock certificate or
certificates representing such Voting Securities that is free from the legend
set forth in Section 5.2(a) (or in the case of uncertificated Voting Securities,
free of any notation or arrangement set forth in Section 5.2(a)). At such time
as no restrictions set forth in Section 5.1 remain in effect, the Corporation
agrees that it will, promptly upon the written request of the Peed Stockholder
and, in the case of certificated Voting Securities, the delivery by the Peed
Stockholder to the Corporation or its transfer agent of a certificate or
certificates (in the case of a Transfer, in the proper form for Transfer)
representing Voting Securities issued with the legend set forth in
Section 5.2(b), deliver or cause to be delivered to the Peed Stockholder a
replacement stock certificate or certificates representing such Voting
Securities that is free from the legend set forth in Section 5.2(b) (or in the
case of uncertificated Voting Securities, free of any notation or arrangement
set forth in Section 5.2(b)).


‑22‑



--------------------------------------------------------------------------------





ARTICLE VI
    
REGISTRATION RIGHTS
Section 6.1    Shelf Registration.
(a)    From and after the Closing, no later than sixty (60) days (or ninety (90)
days if Form S-1 is used as contemplated by the fourth sentence of this
paragraph) following the written request of holders of at least fifty percent
(50%) of the Registrable Shares then outstanding, the Corporation shall use
reasonable best efforts to prepare and file with (or confidentially submit to)
the SEC a “shelf” Registration Statement on Form S-3 (if the Corporation is then
eligible to use Form S-3 or any comparable or successor form or forms or any
similar short form registration covering the resale of Registrable Shares for
which the Corporation is then eligible) relating to the offer and sale of the
Registrable Shares from time to time in accordance with the methods of
distribution set forth in the Registration Statement and Rule 415 promulgated
under the Securities Act (together with any additional registration statements
filed to register any Registrable Shares, including those that were subject to a
Rule 415 Limitation, the “Shelf Registration”). Each request for a Shelf
Registration shall specify the number of Registrable Shares requested to be
included in the Shelf Registration. Upon receipt of any such request, the
Corporation shall promptly (but in no event later than ten (10) days following
receipt thereof) deliver notice of such request to all other holders of
Registrable Shares that did not submit such written request for a Shelf
Registration, each of which shall then have twenty (20) days from the date such
notice is given by the Corporation to notify the Corporation in writing of their
desire to be included in such Shelf Registration (the holders of Registrable
Shares that elect to be included in a Shelf Registration or a Piggyback
Registration (as defined below), as applicable, together with the holders of
Registrable Shares that initially request the Corporation to prepare and file
the Shelf Registration, the “Registration Stockholders”). In no event shall the
Corporation be obligated to effect any Shelf Registration other than pursuant to
a Form S-3 (or any comparable or successor form or forms or any similar short
form registration covering the resale of such Registrable Shares) if the
Corporation is then eligible to use Form S-3 (or such comparable or successor
form) for the registration of the Registrable Shares under the Securities Act.
If the Corporation is not eligible to use Form S-3 (or such comparable or
successor form) at the time of filing of a Registration Statement pursuant to
this Article VI, the Corporation will use Form S-1 (or such comparable or
successor form thereto) to effect such registration and will undertake to
register the Registrable Shares on Form S-3 (or such comparable or successor
form thereto) promptly after such form is available for use by the Corporation;
provided, that the Corporation shall not be obligated to keep effective any
Shelf Registration on Form S-1 for a period in excess of one hundred eighty
(180) days in any twelve (12) month period (treating, for purposes of such
determination, any days included in any Deferral Period as days during which
such Shelf Registration is not effective); provided, further, that upon
regaining eligibility to use Form S-3 (or any comparable or successor form) the
Corporation shall promptly file a Shelf Registration on Form S-3 (or such
comparable or successor form thereto) covering all of the Registrable Shares
previously requested to be included in such Shelf Registration and, subject to
the immediately preceding proviso, will maintain the effectiveness of the Shelf
Registration on Form S-1 (or such comparable or successor form) then in effect
until such time as a Shelf Registration on Form S-3 (or such comparable or
successor form thereto) covering the Registrable Shares has been declared
effective


‑23‑



--------------------------------------------------------------------------------





by the SEC. If the Corporation continues to not be eligible to use Form S-3 (or
such comparable or successor form thereto) to register the Registrable Shares
after the one hundred eighty (180) day period referred to above has expired in
respect of the most recent Shelf Registration on Form S-1 (or such comparable or
successor form thereto), the Corporation will, upon the written request of one
(1) or more Registration Stockholders, use reasonable best efforts to file
another Shelf Registration on Form S-1 (or such comparable or successor form
thereto) covering the Registrable Shares subject to the same limitations
regarding maintenance of effectiveness as described above; provided, that the
Corporation shall not be obligated to file more than one (1) Shelf Registration
on Form S-1 (or such comparable or successor form thereto), together with any
amendments thereto, in any calendar year and shall not be obligated to file a
Shelf Registration on Form S-1 (or such comparable or successor form thereto),
other than the initial Shelf Registration on Form S-1, until the date that is
ninety (90) days after the expiration of the one hundred eighty (180) day period
referred to above in respect of the immediately preceding Shelf Registration on
Form S-1 (or such comparable or successor form thereto). Subject to the terms of
this Agreement, the Corporation shall use its reasonable best efforts to cause
each Registration Statement filed pursuant to this Article VI to be declared
effective under the Securities Act as promptly as possible after the filing
thereof. The Corporation shall use reasonable best efforts to address any
comments from the SEC regarding any such Registration Statement and to advocate
with the SEC for the registration of all Registrable Shares requested to be
included in such Registration Statement. Notwithstanding the foregoing, if the
SEC prevents the Corporation from including any or all of such Registrable
Shares on a Registration Statement due to limitations on the use of Rule 415 of
the Securities Act for the resale of the Registrable Shares by the Registration
Stockholders (a “Rule 415 Limitation”) or otherwise, such Registration Statement
shall register the resale of a number of Registrable Shares which is equal to
the maximum number of shares as is permitted by the SEC, and, subject to the
provisions of this Section 6.1, the Corporation shall continue to use its
reasonable best efforts to register all remaining Registrable Shares requested
to be included in such Registration Statement as promptly as practicable in
accordance with the applicable rules, regulations and guidance of the SEC. In
such event, the number of Registrable Shares requested to be registered for each
Registration Stockholder in such Registration Statement shall be reduced pro
rata among all such Registration Stockholders.
(b)    The Corporation shall use its reasonable best efforts to keep the
Registration Statement requested under Section 6.1(a) continuously effective
under the Securities Act, to re-file such Registration Statement upon its
expiration, to file another Registration Statement to register such Registrable
Shares subject to a Rule 415 Limitation promptly upon the occurrence of any
circumstance or event that would permit the registration of such Registrable
Shares (and to cause such additional Registration Statement to become effective)
and to cooperate in any shelf take down, whether or not underwritten, by
amending or supplementing the Prospectus related to such Registration Statement
as may be reasonably requested by the Registration Stockholders included in such
Registration Statement, or as otherwise required for it to be available for
resales by such Registration Stockholders of Registrable Shares, until the
earlier of (i) the date that all such Registrable Shares (including, for the
avoidance of doubt, any Registrable Shares that were subject to any Rule 415
Limitation) have been sold and (ii) the Registration Rights Termination Date.
Such period during which the Registration Statement shall remain effective shall
be referred to herein as the “Shelf Registration Period.”


‑24‑



--------------------------------------------------------------------------------





(c)    Notwithstanding any other provisions of this Agreement to the contrary,
the Corporation shall use its reasonable best efforts to cause (i) the
Registration Statement (as of the effective date of the Registration Statement),
any amendment thereof (as of the effective date thereof) or supplement thereto
(as of its date), (A) to comply in all material respects with the applicable
requirements of the Securities Act and the rules and regulations of the SEC and
(B) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, (ii) any related Prospectus, preliminary
Prospectus or Free Writing Prospectus and any amendment thereof or supplement
thereto, as of its date, (A) to comply in all material respects with the
applicable requirements of the Securities Act and the rules and regulations of
the SEC and (B) not to contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, the Corporation shall have no such
obligations or liabilities with respect to any information pertaining to the
Registration Stockholders and furnished to the Corporation by or on behalf of
such Registration Stockholders specifically for inclusion therein, and (iii) the
Shelf Registration to be effective and useable for resale of all Registrable
Shares requested to be included therein, subject to any Rule 415 Limitation,
during the Shelf Registration Period.
(d)    If (A) the SEC issues a stop order suspending the effectiveness of the
Registration Statement or initiates proceedings with respect to the Registration
Statement under Section 8(d) or 8(e) of the Securities Act or (B) the Board, in
its good faith judgment, determines that the registration of Registrable Shares
pursuant to this Section 6.1 should be delayed or offers and/or sales of
Registrable Shares suspended because the filing, initial effectiveness or
continued use of the Registration Statement would (1) materially interfere with
a significant confidential acquisition, corporate organization, financing,
securities offering or other similar transaction in which the Corporation was
materially involved; (2) require premature disclosure of material information
that the Corporation has a bona fide business purpose for preserving as
confidential (and if disclosure would not otherwise be required if such Shelf
Registration were not filed); (3) render the Corporation unable to materially
comply with requirements under the Securities Act or Exchange Act or (4)
otherwise be materially detrimental to the Corporation (each, a “Valid Business
Reason”):
(i)    in the case of clause (d)(A) above, but subject to clause (ii)
immediately below, as promptly as practicable, the Corporation shall use its
reasonable best efforts to eliminate the stop order and cause the Registration
Statement to become effective, including preparing and filing, if necessary
pursuant to applicable Law, a post-effective amendment to such Registration
Statement or a supplement to the related Prospectus or any document incorporated
therein by reference or file any other required document that would be
incorporated by reference into such Registration Statement and related
Prospectus;
(ii)    the Corporation shall promptly notify the Registration Stockholders in
writing that the availability of the Registration Statement is suspended (a
“Deferral Notice”) and the expected duration of the suspension (such period
during which the availability of the Registration Statement and any related
Prospectus is suspended, a “Deferral Period”).


‑25‑



--------------------------------------------------------------------------------





Upon receipt of any Deferral Notice, the Registration Stockholders shall
immediately suspend making any offers or sales pursuant to the Registration
Statement until such Registration Stockholders’ receipt of copies of the
supplemented or amended Prospectus provided for in clause (d)(A) above, or until
they are advised in writing by the Corporation that the Prospectus may be used,
and have received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in such Prospectus; and
(iii)    the Corporation will use its reasonable best efforts to ensure that the
use of the Prospectus with respect to such Registration Statement may be resumed
(x) in the case of clause (d)(A) above, as promptly as is practicable and (y) in
the case of clause (d)(B) above, as soon as, in the reasonable good faith
judgment of the Corporation, there is no Valid Business Reason to continue such
suspension and postponement. The Corporation shall give written notice to the
Registration Stockholders of the termination of the Deferral Period promptly
thereafter. Notwithstanding anything to the contrary contained herein, in no
event shall (A) a Deferral Period arising from a single Valid Business Reason be
invoked more than once in any six (6) month period, or (B) the aggregate number
of days included in Deferral Periods invoked by the Corporation shall not exceed
ninety (90) days in any one (1) year period.
Section 6.2    Piggyback Registration. From and after the Closing whenever the
Corporation initially proposes to register the offer and sale of any shares of
its securities under the Securities Act for its own account in connection with
the public offering of such securities solely for cash (other than a
registration (a) pursuant to a Registration Statement on Form S-8 (or other
registration solely relating to an offering or sale to employees or directors of
the Corporation pursuant to any employee stock plan or other employee benefit
arrangement), (b) pursuant to a Registration Statement on Form S-4 (or similar
form that relates to a transaction subject to Rule 145 under the Securities Act
or any successor rule thereto), or (c) in connection with any dividend or
distribution reinvestment or similar plan) and the form of Registration
Statement (a “Piggyback Registration Statement”) to be used may be used for any
registration of Registrable Shares (a “Piggyback Registration”), the Corporation
shall give prompt written notice (in any event no later than thirty (30) days
prior to the filing of such Registration Statement) to the holders of
Registrable Shares of its intention to effect such a registration and shall
include in such registration all Registrable Shares with respect to which the
Corporation has received written requests for inclusion from the Registration
Stockholders within twenty (20) days after the Corporation’s notice has been
given to each such holder. Any Registration Stockholder shall have the right to
withdraw such Registration Stockholder’s request for inclusion of his, her or
its Registrable Securities in any Piggyback Registration statement pursuant to
this Section 6.2 by giving written notice to the Corporation of such withdrawal
prior to the effective time of the applicable Registration Statement. If any
Piggyback Registration Statement pursuant to which Registration Stockholders
have registered the offer and sale of Registrable Shares is a Registration
Statement on Form S-3 or the then appropriate form for an offering to be made on
a delayed or continuous basis pursuant to Rule 415 under the Securities Act or
any successor rule thereto, such Registration Stockholder(s) shall have the
right, but not the obligation, to be notified of and to participate in any
offering under such Registration Statement, and the Corporation shall give
prompt written notice thereof to the Registration Stockholder(s).


‑26‑



--------------------------------------------------------------------------------





Section 6.3    Termination of Registration Obligation. Notwithstanding anything
to the contrary herein, the obligation of the Corporation to register
Registrable Shares pursuant to this Article VI and maintain the effectiveness of
any Registration Statement shall terminate as to each Registration Stockholder
on the earliest of (a)  the date on which (i) all remaining Registrable Shares
Beneficially Owned by such Registration Stockholder may be freely sold without
registration under the Securities Act, including under Rule 144, without being
subject to the volume limitations and manner of sale restrictions contained
therein and that any restrictive legend included on the certificates
representing such Registrable Shares may be removed and (ii) with respect to the
Stockholder, the Corporation releases the Stockholder from any remaining
transfer restrictions or other obligations under Article V and causes the
Corporation’s transfer agent to deliver to the Stockholder stock certificate(s)
representing the Stockholder’s Registrable Shares without any restrictive
legends thereon, (b) the first date on which such Registration Stockholder
Beneficially Owns Registrable Shares representing less than one percent (1%) of
the then outstanding Voting Securities and (c) with respect to any Registrable
Shares that are Transferred by such Registration Stockholder, upon the Transfer
of such Registrable Shares other than a Transfer to a Permitted Transferee (the
earliest date with respect to each Registration Stockholder, the “Registration
Rights Termination Date”).
Section 6.4    Registration Procedures.  In connection with the registration of
the Registrable Shares contemplated by this Article VI, the Corporation shall,
until the latest Registration Rights Termination Date with respect to all
Registration Stockholders, reasonably cooperate in the sale of such Registrable
Shares and shall:
(a)    prepare and file with the SEC a Registration Statement with respect to
such Registrable Shares as provided herein and, if such Registration Statement
is not automatically effective upon filing, use reasonable best efforts to cause
such Registration Statement to be declared effective as promptly as practicable
after the filing thereof; provided, however, that, before filing a Registration
Statement or Prospectus or any amendments or supplements thereto (including free
writing prospectuses under Rule 433 under the Securities Act, each, a “Free
Writing Prospectus”), the Corporation shall furnish to the Registration
Stockholders and the managing underwriter(s), if any, copies of the Registration
Statement and all other documents proposed to be filed (including exhibits
thereto), including, upon the reasonable request of the Registration
Stockholders and to the extent reasonably practicable, all documents that would
be incorporated by reference or deemed to be incorporated by reference therein,
which Registration Statement and documents will be subject to the reasonable
review and comment of the Registration Stockholders and their counsel. The
Corporation shall not file any Registration Statement or Prospectus or any
amendments or supplements thereto (including Free Writing Prospectuses) with
respect to any registration pursuant to Section 6.1 to which the Registration
Stockholders and their counsel or the managing underwriter(s), if any, shall
reasonably object, in writing, on a timely basis, unless in the opinion of the
Corporation, such filing is necessary to comply with applicable Law;
(b)    prepare and file with the SEC such amendments and supplements to such
Registration Statement, the Prospectus used in connection therewith (including
Free Writing Prospectuses) and Exchange Act reports as may be necessary to keep
such Registration Statement effective for the period set forth in
Section 6.1(b), and to comply with the provisions of the Securities


‑27‑



--------------------------------------------------------------------------------





Act with respect to the disposition of all securities covered by such
Registration Statement until such time as all of such securities have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such Registration Statement;
(c)    furnish to the Registration Stockholders and the managing underwriter(s),
if any, such number of conformed copies, without charge, of such Registration
Statement, each amendment and supplement thereto, including each preliminary and
final Prospectus, any Free Writing Prospectus, all exhibits and other documents
filed therewith and such other documents as such Persons may reasonably request,
including in order to facilitate the disposition of the Registrable Shares in
accordance with the intended method or methods of disposition thereof; and the
Corporation, subject to Section 6.1(d), hereby consents to the use of such
Prospectus and each amendment or supplement thereto by Stockholders and the
managing underwriter(s), if any, in connection with the offering and sale of the
Registrable Shares covered by such Prospectus and any such amendment or
supplement thereto;
(d)    use its reasonable best efforts to register or qualify such Registrable
Shares under such other securities or “blue sky” Laws of such jurisdictions as
the Registration Stockholders reasonably request and do any and all other acts
and things that may be necessary or reasonably advisable to enable the
Registration Stockholders to consummate the disposition in such jurisdictions of
the Registrable Shares in accordance with the intended method of distribution
thereof (provided, that the Corporation shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subsection; (ii) subject itself to taxation in
any jurisdiction wherein it is not so subject; or (iii) take any action which
would subject it to general service of process in any jurisdiction wherein it is
not so subject);
(e)    promptly notify the Registration Stockholders and the managing
underwriter(s), if any, at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, of the occurrence of any
event or existence of any fact as a result of which the Prospectus (including
any information incorporated by reference therein) included in such Registration
Statement, as then in effect, contains an untrue statement of a material fact or
omits any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made, and, as promptly as
practicable upon discovery, prepare and furnish to the Registration Stockholders
a reasonable number of copies of a supplement or amendment to such Prospectus,
or file any other required document, as may be necessary so that, as thereafter
delivered to any prospective purchasers of such Registrable Shares, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;
(f)    promptly notify the Registration Stockholders and the managing
underwriter(s) of any underwritten offering, if any, (i) when the Registration
Statement, any pre‑effective amendment, the Prospectus or any Prospectus
supplement or any post‑effective amendment to the Registration Statement or any
Free Writing Prospectus has been filed and, with respect to such Registration
Statement or any post‑effective amendment, when the same has become effective;
(ii) of any request by the SEC for amendments or supplements to such
Registration Statement or to such Prospectus or for additional information;
(iii) of the issuance by the SEC of any stop order


‑28‑



--------------------------------------------------------------------------------





suspending the effectiveness of such Registration Statement or the initiation of
any proceedings for that purpose; and (iv) of the suspension of the
qualification of such securities for offering or sale in any jurisdiction, or
the institution of any proceedings for any such purposes;
(g)    use its reasonable best efforts to cause all such Registrable Shares
covered by such Registration Statement to be listed promptly (after notice of
issuance) on NASDAQ or the principal securities exchange or interdealer
quotation system on which the Common Stock is then listed or quoted;
(h)    use its reasonable best efforts to cooperate with the Registration
Stockholders and the managing underwriter(s), if any, to facilitate the timely
preparation and delivery of certificates representing the Registrable Shares to
be sold under the Registration Statement in a form eligible for deposit with the
Depository Trust Corporation not bearing any restrictive legends (other than as
required by the Depository Trust Corporation) and not subject to any stop
transfer order with any transfer agent, and cause such Registrable Shares to be
issued in such denominations and registered in such names as the managing
underwriter(s), if any, may request in writing or, if not an underwritten
offering, in accordance with the instructions of the Registration Stockholders,
in each case, at least two (2) Business Days prior to any sale of Registrable
Shares;
(i)    enter into such agreements (including underwriting agreements with
customary provisions) and take all such other actions as the Registration
Stockholders or the managing underwriter(s), if any, reasonably request in order
to expedite or facilitate the disposition of such Registrable Shares;
(j)    make available upon reasonable notice and during normal business hours
for inspection by the Registration Stockholders, any managing underwriter(s)
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other agent retained by the Registration Stockholders or
underwriter(s), all financial and other records, pertinent corporate documents
and documents relating to the business of the Corporation; provided, however,
that the Registration Stockholders shall, and shall cause each such
underwriter(s), accountant or other agent to, (i) enter into a customary
confidentiality agreement or arrangement in form and substance reasonably
satisfactory to the Corporation; and (ii) minimize, to the extent reasonably
practicable, the disruption to the Corporation’s business in connection with the
foregoing;
(k)    otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the SEC, and make available to its security holders, as soon
as reasonably practicable after the effective date of the Registration
Statement, an earnings statement covering the period of at least twelve (12)
months beginning with the first (1st) day of the Corporation’s first (1st) full
calendar quarter after the effective date of the Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;
(l)    in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related Prospectus or ceasing trading of any
securities included in such Registration Statement for sale in any jurisdiction,
use reasonable best efforts to obtain the withdrawal of such order as soon as
reasonably practicable;


‑29‑



--------------------------------------------------------------------------------





(m)    cause its senior management to support the marketing of the Registrable
Shares covered by the Registration Statement pursuant to any Registration
Statement (including participation in “road shows”); provided, that the
Corporation shall not be obligated to participate in any such “road show” more
than one (1) time in any one hundred twenty (120) day period; provided, further,
that the Corporation may request a change in the dates of any such “road show”
by not more than ten (10) Business Days if the Corporation determines, in its
good faith reasonable judgment, that the initially proposed dates for such “road
show” would adversely interfere with the performance of senior management’s
duties to the Corporation (and the Registration Stockholders will give
reasonable consideration to accommodating any such request);
(n)    obtain one (1) or more comfort letters, addressed to the Registration
Stockholders, dated the effective date of such Registration Statement and, if
requested by the Peed Stockholders, dated the date of sale by the Registration
Stockholders (and, if such registration includes an underwritten public
offering, addressed to each of the managing underwriter(s) and dated the date of
the closing under the underwriting agreement for such offering), signed by the
independent public accountants who have issued an audit report on the
Corporation’s financial statements included in such Registration Statement in
customary form and covering such matters of the type customarily covered by
comfort letters as the Registration Stockholders reasonably request;
(o)    provide legal opinions of the Corporation’s outside counsel (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriter(s), if any, and the Registration
Stockholders’ counsel), addressed to the Registration Stockholders, dated as of
the date of sale by the Registration Stockholders (and, if such registration
includes an underwritten public offering, addressed to each of the managing
underwriter(s)), with respect to the Registration Statement, each amendment and
supplement thereto (including the preliminary Prospectus) and such other
documents relating thereto in customary form and covering such matters of the
type customarily covered by legal opinions of such nature and such other matters
as may be reasonably requested by the Registration Stockholders’ counsel (and,
if applicable, by the managing underwriter(s)); and
(p)    use its reasonable best efforts to take or cause to be taken all other
actions, and do and cause to be done all other things, necessary or reasonably
advisable in the opinion of the Registration Stockholders’ counsel to effect the
registration of such Registrable Shares contemplated hereby.
In the case of any underwritten offering of Registrable Shares registered under
a Registration Statement filed pursuant to Section 6.1(a), (i) all Registrable
Shares included therein shall be subject to the applicable underwriting
agreement with customary terms and a Registration Stockholder may not
participate in such offering or registration unless such Registration
Stockholder agrees to sell such Registration Stockholder’s securities on the
basis provided therein; and (ii) a Registration Stockholder may not participate
in such offering or registration unless such Registration Stockholder completes
and executes all questionnaires, indemnities, underwriting agreements and other
documents (other than powers of attorney) reasonably required by the managing
underwriter(s) to be executed in connection therewith, and provide such other
information to the Corporation


‑30‑



--------------------------------------------------------------------------------





or the underwriter(s) as may be reasonably requested to offer or register such
Stockholder’s Registrable Shares; provided, however, that the aggregate amount
of liability of each Registration Stockholder pursuant to any indemnification
obligation thereunder (which, for the avoidance of doubt, shall be on a several
and not joint basis) shall not exceed the net proceeds received by such
Registration Stockholder from such offering.


Section 6.5    Underwritten Offerings.
(a)    At any time that a Shelf Registration covering Registrable Shares is
effective, if the Registration Stockholders deliver notice to the Corporation
stating that they intend to effect an underwritten offering of all or part of
its Registrable Shares included on the Shelf Registration, the Corporation shall
amend or supplement the Shelf Registration or related Prospectus as may be
necessary in order to enable such Registrable Shares to be distributed pursuant
to the underwritten offering. The lead underwriter to administer a Shelf
Registration shall be chosen by the Corporation, subject to the prior written
consent, not to be unreasonably withheld, delayed or conditioned, of the
Registration Stockholders then holding a majority of the issued and outstanding
Registrable Shares. The lead underwriter to administer a Piggyback Registration
initiated as a primary underwritten offering on behalf of the Corporation shall
be chosen by the Corporation, subject to the prior written consent, not to be
unreasonably withheld, delayed or conditioned, of the Registration Stockholders
then holding a majority of the issued and outstanding Registrable Shares.
(b)    If a Shelf Registration or Piggyback Registration involves an
underwritten offering and the managing underwriter of such underwritten offering
advises the Corporation and the Registration Stockholders in writing that in its
reasonable and good faith opinion the number of Registrable Shares proposed to
be included in the Shelf Registration or Piggyback Registration, exceeds the
number of Registrable Shares which can be sold in such underwritten offering
and/or the number of Registrable Shares proposed to be included in such Shelf
Registration or Piggyback Registration would adversely affect the price per
share of the Registrable Shares proposed to be sold in such underwritten
offering or the success of such offering,
(i)    with respect to a Shelf Registration that is not a Piggyback
Registration, the Corporation shall include in such Shelf Registration (A)
first, the Registrable Shares that the Registration Stockholders propose to
sell, and (B) second, the shares of Common Stock proposed to be included therein
by any other Persons (including shares of Common Stock to be sold for the
account of the Corporation and/or other holders of Common Stock) allocated among
such Persons in such manner as they may agree; provided, that, if the managing
underwriter determines that less than all of the Registrable Shares requested to
be sold can be included in such offering, then the Registrable Shares that are
included in such offering shall be allocated pro rata among the respective
Registration Stockholders thereof on the basis of the number of Registrable
Shares owned by each such Registration Stockholder; and
(ii)    with respect to a Piggyback Registration, the Corporation shall include
in such Piggyback Registration, (A) first, the shares of Common Stock that the
Corporation


‑31‑



--------------------------------------------------------------------------------





proposes to sell for its own account; (B) second, the Registrable Shares that
the Registration Stockholders propose to sell, allocated pro rata among all such
Registration Stockholders on the basis of the number of Registrable Shares owned
by each such holder or in such manner as the Registration Stockholders may
otherwise agree; and (C) third, the shares of Common Stock requested to be
included therein by holders of Common Stock other than the Registration
Stockholders, allocated among such holders the basis of the number of shares of
Common Stock owned by each such holder.
Section 6.6    Registration Expenses. Except as otherwise provided in this
Agreement, all expenses incidental to the Corporation’s performance of or
compliance with this Agreement, including (a) all registration and filing fees
(including (i) with respect to filings required to be made with the SEC, all
applicable securities exchanges and (ii) compliance with securities or blue sky
Laws including any fees and disbursements of counsel for the underwriter(s) in
connection with blue sky qualifications of the Registrable Shares pursuant to
Section 6.4(d)); (b) word processing, duplicating and printing expenses
(including expenses of printing certificates for Registrable Shares in a form
eligible for deposit with The Depository Trust Company and of printing
Prospectuses, if the printing of Prospectuses is requested by the managing
underwriter(s), if any, or by the Registration Stockholders); (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Corporation; (e) fees and disbursements of no more than one (1) counsel for the
Registration Stockholders and which fees and disbursements shall not exceed, in
the aggregate, $50,000 in connection with the review of any single Registration
Statement or related documents and the transactions contemplated thereby;
(f) fees and disbursements of all independent certified public accountants
(including, without limitation, the fees and disbursements in connection with
any “cold comfort” letters required by this Agreement), other special experts,
retained by the Corporation; and (g) all reasonable expenses incurred with the
prior written approval of the Corporation (not to be unreasonably withheld) in
connection with up to two (2) “road shows” undertaken pursuant to Section
6.4(m), shall be borne by the Corporation. The Corporation shall, in any event,
pay its internal expenses, the expenses of any annual audit or quarterly review,
the expenses of any liability insurance and the expenses and fees for listing
the Registrable Shares to be registered on the applicable securities exchange.
All underwriting discounts, selling commissions and transfer taxes incurred in
connection with the offering of any Registrable Shares (collectively, “Selling
Expenses”) shall be borne by the Registration Stockholder selling the
Registrable Shares to which such Selling Expenses relate. For the avoidance of
doubt, the Corporation shall not bear any Selling Expenses in connection with
its obligations under this Agreement.
Section 6.7    Indemnification; Contribution.
(a)    The Corporation shall, and it hereby agrees to, (i) indemnify and hold
harmless each Registration Stockholder in any offering or sale of Registrable
Shares, and such Registration Stockholder’s partners, members, managers and
Affiliates (but not, for the avoidance of doubt, any Stockholder Designee in
such person’s capacity as a Director of the Corporation) and each Person, if
any, who controls any of the foregoing Persons within the meaning of the
Securities Act or the Exchange Act, from and against any and all losses, claims,
damages, or liabilities, or any actions or proceedings (whether commenced or
threatened) in respect thereof and costs and expenses (including reasonable fees
of counsel) (collectively, “Claims”) to which each such indemnified


‑32‑



--------------------------------------------------------------------------------





party may become subject, insofar as such Claims (including any amounts paid in
settlement reached in accordance with the requirements for consent as provided
herein), or actions or proceedings in respect thereof, arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement, or any preliminary or final Prospectus
(including any Free Writing Prospectus incorporated into such Registration
Statement) contained therein, or any amendment or supplement thereto, or any
document incorporated by reference therein, or arise out of or are based upon
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
preliminary or final Prospectus, including any Free Writing Prospectus,
incorporated into such Registration Statement, in the light of the circumstances
in which they were made), not misleading; and (ii) reimburse upon written demand
each indemnified party for any legal or other out‑of‑pocket expenses reasonably
incurred by such indemnified party in connection with investigating or defending
(or preparing to defend) any such Claims; provided, however, that the
Corporation shall not be liable to an indemnified party in any such case to the
extent that any such Claims arise out of or are based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in such
Registration Statement, or preliminary or final Prospectus (including any Free
Writing Prospectus incorporated into such Registration Statement), or amendment
or supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Corporation about a Registration Stockholder by or
on behalf of such indemnified party expressly for use therein, or if the
Registration Stockholder sold securities to the Person alleging such Claims
without sending or giving, at or prior to the written confirmation of such sale,
a copy of the applicable Prospectus (excluding any documents incorporated by
reference therein) or of the applicable Prospectus, as then amended or
supplemented (excluding any documents incorporated by reference therein), if the
Corporation had previously furnished copies thereof to such Registration
Stockholder a reasonable period of time prior to such sale and such Prospectus
corrected such untrue statement or alleged untrue statement or omission or
alleged omission made in such Registration Statement.
(b)    Each Registration Stockholder shall, and hereby agrees to, severally and
not jointly (i) indemnify and hold harmless the Corporation in any offering or
sale of Registrable Shares, each Director and officer of the Corporation
(including any such Director or officer who shall sign the applicable
Registration Statement) and each Person, if any, who controls any of the
foregoing Persons within the meaning of the Securities Act or the Exchange Act,
from and against any Claims to which each such indemnified party may become
subject, insofar as such Claims (including any amounts paid in settlement
reached in accordance with the requirements for consent as provided herein), or
actions or proceedings in respect thereof, arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement, or any preliminary or final Prospectus (including any
Free Writing Prospectus incorporated into such Registration Statement) contained
therein, or any amendment or supplement thereto, or any document incorporated by
reference therein, or arise out of or are based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of any preliminary or
final Prospectus (including any Free Writing Prospectus incorporated into such
Registration Statement), in the light of the circumstances in which they were
made), not misleading; and (ii) reimburse upon written demand each indemnified
party for any legal or other out‑of‑pocket expenses reasonably incurred by such
indemnified party in connection with investigating or defending (or preparing to
defend) any such Claims, in each case,


‑33‑



--------------------------------------------------------------------------------





to the extent, that such Claims arise out of or are based upon an untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with information about such Registration
Stockholder furnished in writing to the Corporation by or on behalf of such
Registration Stockholder expressly for use therein, or if such Registration
Stockholder sold securities to the Person alleging such Claims without sending
or giving, at or prior to the written confirmation of such sale, a copy of the
applicable Prospectus (excluding any documents incorporated by reference
therein) or of the applicable Prospectus, as then amended or supplemented
(excluding any documents incorporated by reference therein), if the Corporation
had previously furnished copies thereof to the Registration Stockholders a
reasonable period of time prior to such sale and such Prospectus corrected such
untrue statement or alleged untrue statement or omission or alleged omission
made in such Registration Statement.
(c)    Each Registration Stockholder, on the one hand, and the Corporation, on
the other hand, agrees that if, for any reason, the indemnification provisions
contemplated by Section 6.7(a) or Section 6.7(b) are unavailable to or are
insufficient to hold harmless an indemnified party in respect of any Claims
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such Claims in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party, on the one hand, and the indemnified party, on the other hand, with
respect to statements or omissions that that resulted in such Claims. The
relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by such indemnifying party or by
such indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
If, however, the allocation in the first sentence of this Section 6.7(c) is not
permitted by applicable Law, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative faults, but also the relative
benefits of the indemnifying party and the indemnified party, as well as any
other relevant equitable considerations. The relative benefits received by the
Corporation, on the one hand, and a Registration Stockholder, on the other hand,
shall be deemed to be in the same proportion as the total net proceeds from the
offering of securities (net of discounts and commissions but before deducting
expenses) giving rise to the applicable Claim bears to the net proceeds received
by such Registration Stockholder with respect to its sale of Registrable Shares
giving rise to such Claim. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6.7(c) were to be
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to in the
preceding sentences of this Section 6.7(c). The amount paid or payable by an
indemnified party as a result of the Claims referred to above shall be deemed to
include (subject to the limitations set forth in Section 6.8) any legal or other
fees or expenses reasonably incurred by such indemnified party in connection
with investigating or defending (or preparing to defend) any such Proceeding. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Registration
Stockholders obligations to contribute as provided in this Section 6.7(c) are
several and not joint.
Section 6.8    Indemnification Procedures.


‑34‑



--------------------------------------------------------------------------------





(a)    If an indemnified party shall desire to assert any claim for
indemnification provided for under Section 6.7 in respect of, arising out of or
involving a Claim against the indemnified party, such indemnified party shall
notify the Corporation or the Registration Stockholders, as the case may be (the
“Indemnifying Party”), in writing of such Claim, the amount or the estimated
amount of damages sought thereunder to the extent then ascertainable (which
estimate shall not be conclusive of the final amount of such Claim), any other
remedy sought thereunder, any relevant time constraints relating thereto and, to
the extent practicable, any other material details pertaining thereto (a “Claim
Notice”) promptly after receipt by such indemnified party of written notice of
the Claim; provided, however, that failure to provide a Claim Notice shall not
affect the indemnification obligations provided hereunder except to the extent
the Indemnifying Party shall have been actually and materially prejudiced as a
result of such failure. The indemnified party shall deliver to the Indemnifying
Party, promptly after the indemnified party’s receipt thereof, copies of all
notices and documents (including court papers) received by the indemnified party
relating to the Claim; provided, however, that failure to provide any such
copies shall not affect the indemnification obligations provided hereunder,
except to the extent the Indemnifying Party shall have been actually and
materially prejudiced as a result of such failure.
(b)    If a Claim is made against an indemnified party, the Indemnifying Party
will be entitled to participate in the defense thereof and, if it so chooses and
acknowledges its obligation to indemnify the indemnified party therefor, to
assume the defense thereof with separate counsel selected by the Indemnifying
Party and reasonably satisfactory to the indemnified party. Should the
Indemnifying Party so elect to, and in fact, assume the defense of a Claim with
counsel reasonably satisfactory to the indemnified party, the Indemnifying Party
will not be liable to the indemnified party for legal expenses subsequently
incurred by the indemnified party in connection with the defense thereof, unless
the Claim involves conflicts of interest or different defenses for the
indemnified party and the Indemnifying Party. If the Indemnifying Party assumes
such defense, the indemnified party shall have the right to participate in
defense thereof and to employ counsel, at its own expense (except as provided in
the immediately preceding sentence), separate from the counsel employed by the
Indemnifying Party. The Indemnifying Party shall be liable for the fees and
expenses of counsel employed by the indemnified party for any period during
which the Indemnifying Party has not assumed the defense thereof and as
otherwise contemplated by the two (2) immediately preceding sentences. If the
Indemnifying Party chooses to defend any Claim, the indemnified party shall
cooperate, at the expense of the Indemnifying Party, in the defense or
prosecution thereof. Such cooperation shall include the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of records
and information that are reasonably relevant to such Claim, and the indemnified
party shall use commercially reasonable efforts to make employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Whether or not the Indemnifying Party shall
have assumed the defense of a Claim, the indemnified party shall not admit any
liability with respect to, or settle, compromise or discharge, such Claim
without the Indemnifying Party’s prior written consent (which consent shall not
be unreasonably withheld, delayed or conditioned), but if settled with its
written consent, the Indemnifying Party agrees to indemnify and hold harmless
the indemnified parties from and against any Claim by reason of such settlement
or judgment. The Indemnifying Party may pay, settle or compromise a Claim
without the written consent of the indemnified party, so long as such settlement
includes (i) an unconditional release of the indemnified


‑35‑



--------------------------------------------------------------------------------





party from all liability in respect of such Claim, (ii) does not subject the
indemnified party to any injunctive relief or other equitable remedy, and
(iii) does not include a statement or admission of fault, culpability or failure
to act by or on behalf of any indemnified party.
Section 6.9    Rule 144; Rule 144A. The Corporation covenants that it will use
its reasonable best efforts to timely file the reports required to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder, and to take such further action as the
Registration Stockholders may reasonably request, all to the extent required
from time to time to enable the Registration Stockholders to sell Registrable
Shares without registration under the Securities Act within the limitation of
the exemptions provided by (a) Rule 144 or Rule 144A or Regulation S under the
Securities Act; or (b) any similar rule or regulation hereafter adopted by the
SEC. Upon the request of the Registration Stockholders, the Corporation will
deliver to the Registration Stockholders a written statement as to whether it
has complied with such requirements and, if not, the specifics thereof.
Section 6.10    Lock-Up Agreement. In consideration for the Corporation agreeing
to its obligations under this Agreement, each Registration Stockholder agrees,
in connection with any underwritten offering made pursuant to a Registration
Statement, upon the written request of the managing underwriter(s) of such
offering, it will enter into a customary lock-up agreement with such managing
underwriter(s) agreeing not to, without the prior written consent of such
managing underwriter, during the Holdback Period (a) offer, pledge, sell,
contract to sell, grant any option or contract to purchase, purchase any option
or contract to sell, hedge the beneficial ownership of or otherwise dispose of
(including any sale pursuant to Rule 144 or Rule 144A), directly or indirectly,
any Registrable Shares or any securities convertible into, exercisable for or
exchangeable for shares of Registrable Shares held immediately before the
effectiveness of the Registration Statement for such offering, or (b) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of such securities, whether any
such transaction described in clause (a) or (b) above is to be settled by
delivery of Registrable Shares or such other securities, in cash or otherwise.
Each holder of Registrable Shares agrees to execute and deliver such other
agreements as may be reasonably requested by the Corporation or the managing
underwriter which are consistent with the foregoing or which are necessary to
give further effect thereto.
ARTICLE VII
    
MISCELLANEOUS
Section 7.1    Termination. This Agreement shall terminate and be of no further
force and effect upon the earlier of: (a) the date that is three (3) years after
the first date on which the last of the Peed Stockholder ceases to Beneficially
Own Voting Securities representing at least two percent (2%) of the Voting
Securities outstanding at such time; (b) the termination of the Merger Agreement
prior to the First Effective Time and (c) the consummation of a Change of
Control with respect to the Corporation in which all Voting Securities of the
Corporation are exchanged for cash consideration; provided, however, that
Section 3.2 shall survive for the period set forth therein.


‑36‑



--------------------------------------------------------------------------------





Section 7.2    Expenses. Except as expressly provided herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.
Section 7.3    Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto that will
be affected by such amendment.
Section 7.4    Entire Agreement; No Inconsistent Agreements. This Agreement, the
Merger Agreement and the other documents delivered pursuant to this Agreement
and the Merger Agreement, collectively constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the matters described herein.
Section 7.5    Headings. The headings contained in this Agreement are intended
solely for convenience and shall not affect the rights of the parties to this
Agreement.
Section 7.6    Notices. Any notice required to be given hereunder shall be
sufficient if in writing and shall be deemed to have been duly given (a) if sent
by facsimile transmission, on the date sent with confirmation of receipt
(provided, that any notice received by facsimile transmission or otherwise at
the addressee’s location on any non-Business Day or any Business Day after
5:00 p.m. (addressee’s local time) shall be deemed to have been received at
9:00 a.m. (addressee’s local time) on the next Business Day), (b) if by
nationwide overnight delivery service (with proof of delivery) or hand delivery,
when received or (c) if sent by email, on the date delivered (with confirmation
of receipt), in each case as addressed as follows:
If to the Corporation:

United Insurance Holdings Corp.
800 2nd Avenue S.
St. Petersburg, Florida 33701
Email:
ksalmon@upcinsurance.com
Attention: Kimberly A. Salmon, General Counsel & Chief Legal Officer


With a copy (which shall not constitute notice) to:

Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Facsimile: (312) 853-7036
Email: bfahrney@sidley.com
swilliams@sidley.com
Attention: Brian J. Fahrney
Scott R. Williams

If to the Peed Stockholder:


‑37‑



--------------------------------------------------------------------------------





R. Daniel Peed
c/o AmRisc, LLC
20405 Hwy 249, Ste. 430
Houston, TX 77070
Facsimile: 866-535-4375
Email:    dpeed@amrisc.com


With a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Facsimile:
(212) 909-6836
Email:    ggooding@debevoise.com
    mddevins@debevoise.com
Attention:    Gregory V. Gooding
        Michael D. Devins


Such addresses may be changed, from time to time, by means of a notice given in
the manner provided in this Section 7.6.
Section 7.7    Waiver. Waivers under this Agreement are only valid and binding
if in writing and duly executed by the party against whom enforcement of the
waiver is sought. Waivers shall only waive the specific matter described in the
written waiver and do not impair the rights of the party granting the waiver in
other respects or at other times. A party’s waiver of a breach of any provision
of this Agreement, or failure (on one or more occasions) to enforce a provision
of, or to exercise a right under, this Agreement, will not constitute a
continuing waiver of the same or of a similar breach, or of such provision or
right at another time or in another context.
Section 7.8    Binding Effect; Assignment. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their permitted
successors and assigns. Except as contemplated by Section 5.1(f), no party to
this Agreement may assign or delegate, by operation of law or otherwise, all or
any portion of its rights, obligations or liabilities under this Agreement (a)
with respect to any assignment or delegation by the Peed Stockholder, without
the prior written consent of the Corporation, and (b) with respect to any
assignment or delegation by the Corporation, without the prior written consent
of the Peed Stockholder, in each case, which any such party may withhold in his,
her or its sole and absolute discretion. Any purported assignment without such
prior written consents shall be void.
Section 7.9    No Third Party Beneficiary. Nothing in this Agreement shall
confer any rights, remedies or claims upon any Person or entity not a party or a
permitted assignee of a party to this Agreement, except as set forth in
Section 6.7 and Section 6.8.


‑38‑



--------------------------------------------------------------------------------





Section 7.10    Counterparts. This Agreement may be executed in two (2) or more
counterparts (including by facsimile), each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument, and shall become effective when one or more counterparts have been
signed by each of the parties and delivered (by facsimile, e‑mail or otherwise)
to the other parties.


Section 7.11    Governing Law and Jurisdiction. This Agreement, and all claims
or causes of action (whether in contract or tort, in law or in equity, or
otherwise) that may be based upon, arise out of or relate to this Agreement,
shall be governed by, and construed in accordance with, the internal laws of the
State of Delaware, without regard to the conflicts of law principles of the
State of Delaware or any other jurisdiction.
Section 7.12    Consent to Jurisdiction and Service of Process. Each of the
parties irrevocably agrees that any suit, action, proceeding, arbitration,
mediation, audit, hearing, inquiry, investigation or other proceeding (whether
in contract or tort, in law or in equity, or otherwise) (a “Proceeding”) with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment or award in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns, shall be brought and determined
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware). The parties further agree that no party to
this Agreement shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 7.12 and each party waives any objection to the imposition of
such relief or any right it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument. Each of the parties hereby
irrevocably submits with regard to any such Proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated hereby. Each of the
parties hereby irrevocably waives, and agrees not to assert, by way of motion,
as a defense, counterclaim or otherwise, in any Proceeding with respect to this
Agreement, (a) any claim that it is not personally subject to the jurisdiction
of the above named courts for any reason other than the failure to serve in
accordance with this Section 7.12, (b) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) to the fullest extent permitted by the applicable Law, any
claim that (i) the Proceeding in such court is brought in an inconvenient forum,
(ii) the venue of such Proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Each of the
parties hereby consents to service being made through the notice procedures set
forth in Section 7.6 and agrees that service of any process, summons, notice or
document by registered mail (return receipt requested and first-class postage
prepaid) to the respective addresses set forth in Section 7.6 shall be effective
service of process for any Proceeding in connection with this Agreement or the
transactions contemplated hereby.


‑39‑



--------------------------------------------------------------------------------





Section 7.13    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 7.14    Specific Performance. Each party to this Agreement acknowledges
that a remedy at law for any breach or attempted breach of this Agreement will
be inadequate, agrees that each other party to this Agreement shall be entitled
to specific performance and injunctive and other equitable relief (exclusively
in the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware)) in case of any such breach or attempted breach and further
agrees to waive (to the extent legally permissible) any legal conditions
required to be met for the obtaining of any such injunctive or other equitable
relief (including posting any bond in order to obtain equitable relief).
Section 7.15    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated by this Agreement are fulfilled to
the extent possible.
Section 7.16    Effectiveness. This Section 7.16 and Section 7.1 shall be
effective from and after the execution and delivery of this Agreement. The other
terms of this Agreement shall become effective at and as of the First Effective
Time.
Section 7.17    Relationship of the Parties. No provision of this Agreement
creates a partnership between any of the parties or makes a party the agent of
any other party for any purpose. A party has no authority or power to bind, to
contract in the name of, or to create a liability for, another party in any way
or for any purpose.
Section 7.18    Further Assurances. Upon the terms and subject to the conditions
set forth in this Agreement, from and after the Closing Date, the parties hereto
shall each use commercially reasonable efforts to promptly (a) take, or to cause
to be taken, all actions, and to do, or to cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary,


‑40‑



--------------------------------------------------------------------------------





proper or advisable under applicable Law or otherwise to consummate and make
effective the transactions contemplated by this Agreement; (b) obtain from any
Governmental Authority or third party any and all necessary clearances, waivers,
consents, authorizations, approvals, permits or orders required to be obtained
in connection with the performance of this Agreement and the consummation of the
transactions contemplated hereby; and (c) execute and deliver any additional
instruments necessary to consummate the transactions contemplated by this
Agreement.




‑41‑



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.
THE CORPORATION:
UNITED INSURANCE HOLDINGS CORP.
By:
/s/ John Forney     
Name: John Forney
Title: Chief Executive Officer




THE AMCO STOCKHOLDER


RDX HOLDING, LLC




By:
/s/ R. Daniel Peed     
Name: R. Daniel Peed
Title: Director & Sole Managing Member




THE PEED STOCKHOLDER:




/s/ R. Daniel Peed     
R. Daniel Peed





PEED FLP1, LTD., L.L.P.


By:
Peed Management, LLC

Title: Managing Member


By: /s/ R. Daniel Peed    
Name: R. Daniel Peed
Title: Manager






Stockholders Agreement

